Exhibit 10.6

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

EXECUTION COPY

 

 

 

 

--------------------------------------------------------------------------------

 

PURCHASE OPTION AGREEMENT

 

by and among

 

EXELIXIS, INC.,

 

SYMPHONY EVOLUTION HOLDINGS LLC

 

and

 

SYMPHONY EVOLUTION, INC.

 

--------------------------------------------------------------------------------

 

Dated as of June 9, 2005

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

Section 1. Grant of Purchase Option

   2

Section 2. Exercise of Purchase Option

   3

Section 3. Exelixis Representations, Warranties and Covenants

   10

Section 4. Holdings Representations, Warranties and Covenants

   12

Section 5. Symphony Evolution Representations, Warranties and Covenants

   16

Section 6. Notice of Material Event

   23

Section 7. Assignment, Transfers and Legend

   23

Section 8. Costs and Expenses; Payments

   24

Section 9. Termination of Agreement.

   24

Section 10. Survival; Indemnification

   24

Section 11. No Petition

   27

Section 12. Third-Party Beneficiary

   27

Section 13. Notices

   27

Section 14. Governing Law; Consent to Jurisdiction and Service of Process

   28

Section 15. Waiver of Jury Trial

   29

Section 16. Entire Agreement

   29

Section 17. Amendment; Successors; Counterparts

   29

Section 18. Specific Performance

   29

Section 19. Severability

   30

Section 20. Tax Reporting

   30

Schedule I

   Purchase Price Calculation Example

Annex A

   Certain Definitions

Exhibit 1

   Purchase Exercise Notice

Exhibit 2

   Form of Opinion of Cooley Godward LLP

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

PURCHASE OPTION AGREEMENT

 

This PURCHASE OPTION AGREEMENT (this “Agreement”) is entered into as of June 9,
2005 (the “Closing Date”) by and among EXELIXIS, INC., a Delaware corporation
(“Exelixis”), SYMPHONY EVOLUTION HOLDINGS LLC, a Delaware limited liability
company (“Holdings”), and SYMPHONY EVOLUTION, INC., a Delaware corporation
(“Symphony Evolution”). Capitalized terms used herein and not defined herein
shall have the meanings assigned to such terms in Annex A attached hereto.

 

PRELIMINARY STATEMENT

 

WHEREAS, Exelixis and Holdings have entered into a Technology License Agreement
pursuant to which Exelixis has granted Holdings an exclusive license (the
“License”) to the use of certain intellectual property related to the Programs
owned or controlled by Exelixis;

 

WHEREAS, contemporaneously with the execution of this Agreement, Exelixis,
Holdings and Symphony Evolution are entering into a Novated and Restated
Technology License Agreement, pursuant to which, among other things, Holdings
will assign by way of novation the License to Symphony Evolution;

 

WHEREAS, Exelixis and Holdings have entered into a Research and Development
Agreement pursuant to which Exelixis has agreed, amongst other things, to
perform, on behalf of Holdings, research and development of the Programs;

 

WHEREAS, contemporaneously with the execution of this Agreement, Exelixis,
Holdings and Symphony Evolution are entering into an Amended and Restated
Research and Development Agreement, pursuant to which, among other things,
Holdings will assign its rights and obligations under the Research and
Development Agreement to Symphony Evolution;

 

WHEREAS, contemporaneously with the execution of this Agreement, in order to
fund such research and development, institutional investors are committing to
invest up to $80,000,000.00 in Holdings (the “Financing”) in exchange for
membership interests in Holdings and for certain warrants (the “Warrants”), to
purchase up to a total of 2,000,000 shares of Exelixis Common Stock, to be
initially issued to Holdings, and Holdings will agree to contribute the net
proceeds of the Financing to Symphony Evolution;

 

WHEREAS, the allocations of purchasable shares of Exelixis Common Stock subject
to the Warrants is based on a Committed Capital amount of $80,000,000.00, and if
the Funded Capital is less than $80,000,000.00, then the allocation of
purchasable Exelixis Common Stock subject to the Warrants shall be adjusted
proportionately;

 

WHEREAS, Holdings desires, in consideration for the opportunity to receive A
Warrants, B Warrants and C Warrants, to grant Exelixis an option to purchase all
of the Common Stock of Symphony Evolution and any other Equity Securities issued
by Symphony Evolution (together, the “Symphony Evolution Equity Securities”)
owned, or hereinafter acquired, by Holdings on the terms described in this
Agreement; and

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

WHEREAS, Symphony Evolution and Holdings have determined that it is in each of
its best interest to perform and comply with certain agreements and covenants
relating to each of its ongoing operations contained in this Agreement;

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto (the “Parties”) agree as follows:

 

Section 1. Grant of Purchase Option.

 

(a) Holdings hereby grants to Exelixis an exclusive option (the “Purchase
Option”) to purchase all, but not less than all, of the outstanding Symphony
Evolution Equity Securities owned or hereinafter acquired by Holdings, in
accordance with the terms of this Agreement.

 

(b) Symphony Evolution hereby covenants and agrees that all Symphony Evolution
Equity Securities issued by Symphony Evolution at any time prior to the
expiration of the Term (including to Holdings on, prior to, or after the date
hereof or to any other Person at any time whatsoever, in all cases prior to the
expiration of the Term) shall be subject to a purchase option on the same terms
as the Purchase Option (except as provided by the immediately following
sentence) and all of the other terms and conditions of this Agreement without
any additional action on the part of Exelixis or Holdings. Further, to the
extent Symphony Evolution shall issue any Symphony Evolution Equity Securities
(including any issuance in respect of a transfer of Symphony Evolution Equity
Securities by any holder thereof, including Holdings) after the date hereof to
any Person (including Holdings) (any issuance of such Symphony Evolution Equity
Securities being subject to the prior written consent of Exelixis as set forth
in Sections 5(c) and 7(b) hereof, as applicable), Symphony Evolution hereby
covenants and agrees that it shall cause such Symphony Evolution Equity
Securities to be subject to the Purchase Option without the payment of, or any
obligation to pay, any additional consideration in respect of such Symphony
Evolution Equity Securities by Exelixis, Symphony Evolution or any Symphony
Evolution Subsidiary to the Person(s) acquiring such subsequently issued
Symphony Evolution Equity Securities, the Parties acknowledging and agreeing
that the sole consideration payable by Exelixis for all of the outstanding
Symphony Evolution Equity Securities now or hereinafter owned by any Person
shall be the Purchase Price.

 

(c) Exelixis’ right to exercise the Purchase Option granted hereby is subject to
the following conditions:

 

(i) The Purchase Option may only be exercised for the purchase of all, and not
less than all, of Holdings’ Symphony Evolution Equity Securities;

 

(ii) The Purchase Option may only be exercised a single time;

 

2

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

(iii) Except as provided in Sections 1(c)(iv) and (v) below, the Purchase Option
may be exercised only during the period (the “Purchase Option Period”)
commencing on and including June 9, 2006, 2006 (the “Purchase Option
Commencement Date”) and ending on and including the earlier of (x), June 9, 2009
the (“Final Termination Date”), and (y) the 90th calendar day (such 90th
calendar day, the “Funds Termination Date”) immediately following the first date
(each, a “Balance Sheet Deficiency Date”) on which an internally prepared,
unaudited, balance sheet of Symphony Evolution (prepared in accordance with
GAAP) is delivered to Exelixis stating that the aggregate amount of (A) cash and
cash equivalents held by Symphony Evolution and (B) cash that will be received
in connection with a pending Funding Notice provided by Holdings to the
Investors pursuant to the Funding Agreement is less than $5,000,000 (unless
extended in accordance with Section 1(c)(iv);

 

(iv) In the event that Exelixis has agreed to share the costs of additional
research pursuant to the Research Cost Sharing and Extension Agreement (the
“RCSEA”), the Purchase Option Period shall be determined in accordance with the
RCSEA (for the avoidance of doubt, funds advanced by Exelixis pursuant to the
RCSEA shall not be included in any calculation of the Purchase Price hereunder);
and

 

(v) In the event that Holdings terminates the Amended and Restated Research and
Development Agreement following a material breach thereof by Exelixis (as
provided in Section 17.2 of the Amended and Restated Research Agreement),
Exelixis shall have thirty (30) days in which to decide if it wishes to exercise
the Purchase Option hereunder. Such exercise of the Purchase Option shall be
effected in accordance with the terms of this Agreement, except that such
exercise may occur prior to the Purchase Option Commencement Date (an “Early
Purchase Option Exercise”).

 

Section 2. Exercise of Purchase Option.

 

(a) Exercise Notice. Exelixis may exercise the Purchase Option only by delivery
of a notice in the form attached hereto as Exhibit 1 (the “Purchase Option
Exercise Notice”) during the Purchase Option Period (or in the case of an Early
Purchase Option Exercise, as set forth in Section 1(c)(v)). The Purchase Option
Exercise Notice shall be delivered on a Business Day to Holdings and Symphony
Evolution and shall be irrevocable once delivered. The date on which the
Purchase Option Exercise Notice is first delivered to Holdings and Symphony
Evolution is referred to as the “Purchase Option Exercise Date.” The Purchase
Option Exercise Notice shall contain (1) an estimated date for the settlement of
the Purchase Option (the “Purchase Option Closing”), which date shall be
estimated in accordance with this Section 2(a), (2) an estimated price for the
exercise of the Purchase Option, calculated in accordance with Section 2(c)
hereof, and based on the estimated date of the Purchase Option Closing and the
then-current financial statements of Symphony Evolution, and (3) if Exelixis
intends to pay part of the Purchase Price in Exelixis Common Stock, notice of
such intent, the number of shares to be transferred as such purchase price, the
valuation thereof and the percentage such portion bears to the estimated
purchase price (which shall be no greater percentage than permitted under
Section 2(c)). Such notice and election shall be irrevocable once given and
made. If, during the period between the Purchase Option Exercise Date and the
Purchase Option Closing, the amount of cash and cash equivalents held by
Symphony Evolution is an amount less than or equal to

 

3

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

$1,000,000 then Symphony Evolution shall cease payment of any amounts owed to
Exelixis in respect of its activities pursuant to the Amended and Restated
Research and Development Agreement, but shall continue to pay amounts owed to
all other Persons. The date of the Purchase Option Closing (the “Purchase Option
Closing Date”) shall be determined as follows:

 

(i) If Exelixis elects to pay the entire Purchase Price in cash, the Purchase
Option Closing Date shall be the date that is the later of: (A) five (5)
Business Days following the Purchase Option Exercise Date; and (B) five (5)
Business Days following the date that Exelixis receives the necessary Government
Approvals related to its HSR Filings; provided, however that Exelixis and
Holdings shall make all necessary HSR Filings within five (5) Business Days
following the Purchase Option Exercise Date and shall diligently pursue the
related regulatory process; and provided, further that (1) if there is no second
request from the Federal Trade Commission or the Department of Justice, as
applicable, with respect to Exelixis’ or Holdings’ HSR Filings, then in no event
shall the Purchase Option Closing Date be more than sixty (60) days following
the Purchase Option Exercise Date, and (2) if there is a second request from the
Federal Trade Commission or the Department of Justice, as applicable, with
respect to Exelixis’ or Holdings’ HSR Filings, then in no event shall the
Purchase Option Closing Date be more than one hundred and twenty (120) days
following the Purchase Option Exercise Date. If Exelixis shall fail to make such
cash payment within such sixty (60) day period or one hundred and twenty (120)
day period, as applicable, then in addition to any other rights that Holdings
shall have hereunder, this Agreement shall terminate and Exelixis shall
relinquish all rights hereunder to purchase the Symphony Evolution Equity
Securities; or

 

(ii) If Exelixis elects to pay a portion of the Purchase Price in Exelixis
Common Stock (subject to the limitations set forth herein and in the
Registration Rights Agreement), the Purchase Option Closing Date shall be the
date that is the later of:

 

(A) five (5) Business Days following the Effective Registration Date of such
Exelixis Common Stock; provided, that Exelixis shall file the Registration
Statement contemplated by Section 3(b)(i) within (x) ten (10) Business Days
after the Purchase Option Exercise Date if Exelixis is eligible to use Form S-3
under the Securities Act (or any successor form), or (y) twenty (20) Business
Days after the Purchase Option Exercise Date if Exelixis is not eligible to use
Form S-3 under the Securities Act (or any successor form); and

 

(B) five (5) Business Days following the date that Exelixis receives the
necessary Government Approvals related to its HSR Filings; provided, however,
that Exelixis and Holdings shall make all necessary HSR Filings within five (5)
Business Days following the Purchase Option Exercise Date and shall diligently
pursue the related regulatory process;

 

provided, further, that Exelixis shall use commercially reasonable efforts to
have such Registration Statement declared effective by the United States
Securities and Exchange Commission as promptly as possible. In the event that
such Registration Statement is not declared effective within one hundred and
twenty (120) days of the Purchase Option

 

4

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Exercise Date, Exelixis shall pay the full Purchase Price in cash within two (2)
Business Days thereafter (in which event the Purchase Option Closing Date shall
be the date upon which such cash payment is made by Exelixis). If Exelixis shall
fail to make such cash payment within such two (2) Business Day period, then in
addition to any other rights that Holdings shall have hereunder, this Agreement
shall terminate and Exelixis shall relinquish all rights hereunder to purchase
the Symphony Evolution Equity Securities.

 

(b) Purchase Price Upon Option Exercise. Upon exercise of the Purchase Option
and as complete and full consideration for the sale to Exelixis by Holdings of
its Symphony Evolution Equity Securities (and for the Symphony Evolution Equity
Securities of any other Person), Exelixis shall pay to Holdings the amount
calculated pursuant to either clause (i), clause (ii) or clause (iii) below (an
example of which calculation is attached as Schedule I hereto), calculated for
the date on which the Purchase Option Closing Date occurs (the “Funds Price”),
minus the aggregate amounts of any Debt or other liabilities (including any
unpaid corporate tax liability resulting from an exercise of the Program Option,
the exercise of the Discontinuation Option, or the sale or license of a
discontinued or abandoned Program to GlaxoSmithKline or other third party) owed
to parties other than Exelixis, in excess of the cash and cash equivalents
outstanding two (2) Business Days prior to the Purchase Option Closing Date (the
“Net Debt”), as such Debt, liabilities, cash and cash equivalents are reflected
in the internal accounting records of Symphony Evolution (prepared in accordance
with GAAP) (such amount, the “Purchase Price”):

 

(i) If the Purchase Option is exercised at any time on or after December 11,
2006 (the “Purchase Option Interim Date”), then the Purchase Price shall be an
amount equal to the sum of (A) the Funded Capital as of the Purchase Option
Closing Date, plus (B) an amount equal to 25% per annum, compounded daily from
the Closing Date, on such Funded Capital; provided that such return thereon
shall be calculated according to the dates on which the Funded Capital was
advanced; or

 

(ii) If the Purchase Option is exercised at any time on or after the first
anniversary of the Closing Date and prior to the Purchase Option Interim Date,
then the Purchase Price shall be an amount equal to the Purchase Price
calculated in accordance with Section 2(b)(i) hereof plus an amount equal to [ *
] % of the Funded Capital as of the Purchase Option Closing Date; provided,
however, that in no event shall the total Purchase Price under this Section
2(b)(ii) exceed a notional price that is an amount equal to the Purchase Price,
calculated pursuant to the terms of Section 2(b)(i), above, based on the actual
amount of Funded Capital, and assuming that the Purchase Option Closing Date is
the Purchase Option Interim Date; or

 

(iii) If, in the event of an Early Purchase Option Exercise (as defined in
Section 1(c)(v) hereof), the Purchase Option Closing Date occurs prior to the
Purchase Option Commencement Date, then the Purchase Price shall be an amount
equal to the sum of (A) the Funded Capital as of the Purchase Option Closing
Date, plus (B) an amount equal to 25% per annum, compounded daily for a term of
one (1) year from the Closing Date, on such Funded Capital, plus (C)

 

5

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

an amount equal to [ * ] % of the Funded Capital as of the Purchase Option
Closing Date; provided that such return thereon shall be calculated according to
the dates on which the Funded Capital was advanced; provided, further, that in
no event shall the total Purchase Price under this Section 2(b)(iii) exceed a
notional price that is an amount equal to the Purchase Price, calculated
pursuant to the terms of Section 2(b)(i), above, based on the actual amount of
Funded Capital, and assuming that the Purchase Option Closing Date is the
Purchase Option Interim Date.

 

Pursuant to clause (1) of Section (2)(a), Exelixis shall estimate the Purchase
Price as of the Purchase Option Exercise Date, and shall then provide, in
writing, an update of such estimate based on the ongoing and updated financial
statements of Symphony Evolution, which financial statements shall be provided
to Exelixis by Symphony Evolution on at least a monthly basis following the
Purchase Option Exercise Date, on the fifth (5th) Business Day preceding the
proposed Purchase Option Closing Date and on the Purchase Option Closing Date.
The Purchase Price will be calculated (based on a final calculation of the Funds
Price and an updated calculation of the Net Debt as of such date) as of the date
chosen to be the Purchase Option Closing Date, and once so calculated (in
accordance with this Section 2(b)) the Funds Price component of such Purchase
Price shall remain unchanged for four (4) Business Dates following the Purchase
Option Closing Date used in such calculation, provided, however that the Net
Debt component may be subject to revision in light of actual expenditures
occurring during such period. If the Purchase Option Closing Occurs five (5) or
more Business Days after the Purchase Option Closing Date used to calculate such
Purchase Price, then the Funds Price component of the Purchase Price shall be
recalculated based on the new Purchase Option Closing Date, which recalculated
Funds Price shall likewise remain in effect for the following four (4) Business
Days. In the event that (A) Exelixis has elected to exercise the Program Option
(in accordance with the terms of Section 11.1(b) of the Amended and Restated
Research and Development Agreement), (B) Exelixis has elected to exercise the
Discontinuation Option (in accordance with the terms of Section 11.2(a) of the
Amended and Restated Research and Development Agreement), or (C) GlaxoSmithKline
or a third party has licensed any Licensed Intellectual Property related to a
discontinued or abandoned Program (in accordance with Sections 11.2(b) of the
Amended and Restated Research and Development Agreement), prior to Exelixis’
exercise of the Purchase Option hereunder, the Purchase Price shall be reduced
from the amount otherwise calculated herein by an amount equal to the Program
Option Exercise Price, Discontinuation Price or price paid by GlaxoSmithKline or
other third party, as applicable, previously paid. In the event that, following
the Purchase Option Closing Date, either Exelixis or Holdings objects to the
calculation of Net Debt used to determine the final Purchase Price, then, within
fifteen (15) Business Days of the Purchase Option Closing Date, such objecting
party shall provide written notice to the other party (a “Purchase Price Dispute
Notice”) specifying the amount disputed and the basis for the dispute, together
with supporting documentation reflecting the analysis of and justification for
any re-computation made; provided, however, that the dispute procedure set forth
herein and in Section 2(j) hereof shall only apply to a dispute regarding the
Net Debt component of the Purchase Price, and shall not apply to the Funds Price
component, which shall be finalized as of the Closing Date. In the event that a
Purchase Price Dispute Notice is issued by either party, such dispute shall be
resolved in accordance with the terms of Section 2(j) hereof. For the avoidance
of doubt, nothing in this Section 2 shall restrict or delay the Holdings’
distribution of the proceeds of the Purchase Option following the Purchase
Option Closing Date.

 

6

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

(c) Form of Payment. Subject to Sections 2(a) and 2(e), the Purchase Price may
be paid in cash or in a combination of cash and Exelixis Common Stock, at the
sole discretion of Exelixis; provided, that in no event may the value of
Exelixis Common Stock (determined in accordance with Section 2(e) hereof)
delivered in connection with the exercise of the Purchase Option constitute more
than 33% of the total consideration to be tendered for payment of the Purchase
Option Exercise Price, calculated using the Exelixis Common Stock Valuation (as
defined herein) procedure.

 

(d) Surrender of Symphony Evolution Equity Securities. Subject to the terms and
conditions of this Agreement, on or prior to the Purchase Option Closing Date,
Holdings shall surrender to Exelixis its certificates representing its Symphony
Evolution Equity Securities, and shall convey good title to such Symphony
Evolution Equity Securities, free from any Encumbrances and from any and all
restrictions that any sale, assignment or other transfer of such Symphony
Evolution Equity Securities be consented to or approved by any Person. On or
prior to the Purchase Option Closing Date, Holdings shall remove all directors
serving on the Symphony Board, other than the Exelixis Director (as defined in
Section 4(b)(iv) hereof) from the Symphony Board as of the Purchase Option
Closing Date.

 

(e) Valuation of Exelixis Stock. In the event that Exelixis elects to pay part
of the Purchase Price through the delivery to Holdings of Exelixis Common Stock,
the value per share thereof (the “Exelixis Common Stock Valuation”) shall equal
the average closing price of Exelixis Common Stock, as reported in the Wall
Street Journal, on the NASDAQ National Market, or other national exchange that
is the primary exchange on which Exelixis Common Stock is listed, for the 30
trading days immediately preceding the second trading day prior to the Purchase
Option Exercise Date. If Exelixis Common Stock is not traded on a national
exchange or the NASDAQ National Market, then Exelixis shall be obligated to pay
the Purchase Price solely in cash on the Purchase Option Closing Date. Exelixis
shall calculate the Exelixis Common Stock Valuation in accordance with this
Section 2(e), subject to review and concurrence by Holdings.

 

(f) Share Certificates. Any stock certificate(s) issued by Exelixis for Exelixis
Common Stock pursuant to this Section 2 may contain a legend (the “33 Act
Legend”) substantially as follows:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR UNDER THE SECURITIES LAWS OF ANY STATE,
AND THE SAME HAVE BEEN ISSUED IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION
REQUIREMENTS OF SAID ACT AND SUCH LAWS. SUCH SHARES MAY NOT BE SOLD,
TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT AS PERMITTED
UNDER SUCH SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM.

 

This legend shall be removed by Exelixis, subject to, and in accordance with,
the terms of Section 3(b)(iii) hereof.

 

7

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

(g) Government Approvals. On or prior to the Purchase Option Closing Date, each
of Exelixis, Symphony Evolution and Holdings shall have taken all necessary
action to cause all Governmental Approvals with respect to such Party
(including, without limitation, the preparing and filing of the pre-merger
notification and report forms required under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended (“HSR Act Filings”)) required to be in
effect in connection with the transactions contemplated by this Agreement to be
in effect; provided, however, that with respect to Government Approvals required
by a Governmental Authority other than the United States federal government and
its various branches and agencies, the Parties’ obligations under this Section
2(g) shall be limited to causing to be in effect only those Government
Approvals, the failure of which to be in effect would, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect on any
of the Parties. Each of Symphony Evolution and Exelixis shall pay its own costs
associated with taking such action. Symphony Evolution shall pay any costs of
Holdings associated with obtaining Government Approvals required in connection
with the exercise of the Purchase Option. All other costs and expenses of
Holdings shall be paid by Holdings pursuant to Section 8(b) hereof, including
any costs arising from any error in Holdings’ initial valuation of its
investment in Symphony Evolution.

 

(h) Transfer of Title. Transfer of title to Exelixis of all of the Symphony
Evolution Equity Securities shall be deemed to occur automatically on the
Purchase Option Closing Date, subject to the payment by Exelixis on such date of
the Purchase Price and its performance of its other obligations herein required
to be performed under Sections 2(e) and (g), and under the Registration Rights
Agreement, as applicable, on or prior to the Purchase Option Closing Date to the
satisfaction of Holdings, and thereafter Symphony Evolution shall be entitled to
treat Exelixis as the sole holder of all Symphony Evolution Equity Securities,
notwithstanding the failure of Holdings to tender certificates representing such
shares to Exelixis in accordance with Section 2(d) hereof. After the Purchase
Option Closing Date, Holdings shall have no rights in connection with such
Symphony Evolution Equity Securities other than the right to receive the
Purchase Price; provided, however, that nothing in this Section 2(h) shall
affect the survivability of any indemnification provision in this Agreement upon
termination of this Agreement.

 

(i) Consents and Authorizations. On or prior to the Purchase Option Closing
Date, Exelixis shall have obtained all consents and authorizations necessary
from stockholders and/or its board of directors for the consummation of the
exercise and closing of the Purchase Option, as may be required under the
organizational documents of Exelixis, any prior stockholders or board
resolution, any stock exchange or similar rules or any applicable law; provided,
however, that with respect to consents or authorizations required by a
Governmental Authority other than the United States federal government and its
various branches and agencies, the Parties’ obligations under this Section 2(i)
shall be limited to obtaining only those consents and authorizations, the
failure of which to be obtained would, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect on any of the Parties.

 

(j) Purchase Price Adjustment.

 

(i) In the event that either Holdings or Exelixis delivers to the other a
Purchase Price Dispute Notice within the time limit set forth in Section 2(b)
hereof, then both Holdings and Exelixis shall make good faith efforts to resolve
any dispute relating to

 

8

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

the calculation of the Net Debt component of the Purchase Price through
negotiations for a period of five (5) Business Days following the date on which
a Purchase Price Dispute Notice is delivered. If Holdings and Exelixis agree on
the calculation of the Net Debt component of the Purchase Price (or a revision
thereto) before or within such five (5) Business Day period, and (x) the
recalculated Net Debt results in a recalculated Purchase Price (including as
revised through negotiations) that is less than the Purchase Price paid on the
Purchase Option Closing Date, then Holdings shall promptly, and in any event
within five (5) Business Days of the date on which the Purchase Price
recalculation becomes final, pay to Exelixis the amount by which the
recalculated Purchase Price is less than Purchase Price paid on the Purchase
Option Closing Date, or (y) the recalculated Net Debt results in a recalculated
Purchase Price (including as revised through negotiations) that is greater than
the Purchase Price paid on the Purchase Option Closing Date, then Exelixis shall
promptly, and in any event within five (5) Business Days of the date on which
the recalculated Purchase Price becomes final, pay to Holdings the amount by
which the recalculated Purchase Price is greater than the Purchase Price paid on
the Purchase Option Closing Date. In the event that neither of the conditions
set forth in the previous clauses (x) and (y) exist, then no payment shall be
made.

 

(ii) To the extent that any matter remains unresolved following negotiations
during such five (5) Business Day period (as determined by notice by any party
to the other party), Exelixis and Holdings shall jointly select an independent
accountant of recognized national standing to resolve any remaining
disagreements, which independent accountant shall not have provided services to
either of Exelixis, Holdings or any of their respective Affiliates during the
five-year period preceding the date of its selection (the “Independent
Accountant”). Exelixis and Holdings shall use their respective commercially
reasonable efforts to cause such Independent Accountant to make its
determination of the Purchase Price (the “Final Purchase Price”) within sixty
(60) days of accepting its selection. The decision of the Independent Accountant
shall be a final, binding and conclusive resolution of the parties’ dispute,
shall be non-appealable and shall not be subject to further review. The costs
and expenses of the Independent Accountant shall be split between Holdings and
Exelixis in proportion to the difference between the Final Purchase Price and
the Purchase Price (recalculated, if applicable, pursuant to Section 2(j)(i)).
Notwithstanding the foregoing, in any case, each of Exelixis and Holdings shall
be responsible for the payment of its respective costs and expenses, including
any attorneys’ and accountants’ fees (other than any accountants’ fees payable
to the Independent Accountant, which shall be split between the parties in
accordance with this Section 2(j)) incurred in connection with the dispute. If
the Final Purchase Price is less than the Purchase Price paid on the Purchase
Option Closing Date, then Holdings shall promptly, and in any event within five
(5) Business Days of the date on which the Independent Accountant makes its
determination of the Final Purchase Price, pay to Exelixis the amount by which
the Final Purchase Price is less than the Purchase Price paid on the Purchase
Option Closing Date. If the Final Purchase Price is greater than the Purchase
Price paid on the Purchase Option Closing Date, then Exelixis shall promptly,
and in any event within five (5) Business Days of the date on which the
Independent Accountant makes its determination of the Final Purchase Price, pay
to Holdings the amount by which the Final Purchase Price is greater than the
Purchase Price paid on the Purchase Option Closing Date. In the event that
neither of the conditions set forth in the previous two sentences exist, then no
payment shall be made.

 

9

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Section 3. Exelixis Representations, Warranties and Covenants.

 

(a) As of the date hereof, Exelixis hereby represents and warrants, and, except
to the extent that any of the following representations and warranties is
limited to the date of this Agreement or otherwise limited, on the Purchase
Option Closing Date, shall be deemed to have represented and warranted, to
Holdings and Symphony Evolution that:

 

(i) Organization. Exelixis is a corporation, duly organized, validly existing
and in good standing under the laws of the State of Delaware.

 

(ii) Authority and Validity. Other than in respect of the exercise of the
Purchase Option pursuant to Section 2(a) (which is subject to future approval by
Exelixis’ board of directors and potentially Exelixis’ stockholders if required
by applicable NASDAQ or other stock exchange rules), Exelixis has all requisite
corporate power and authority to execute, deliver and perform its obligations
under this Agreement and to consummate the transactions contemplated hereby. The
execution, delivery and performance by Exelixis of this Agreement and the
consummation of the transactions contemplated hereby have been duly and validly
authorized by all necessary action required on the part of Exelixis (other than
in respect of the exercise of the Purchase Option pursuant to Section 2(a) which
is subject to future approval by Exelixis’ board of directors and potentially
Exelixis’ stockholders if required by applicable NASDAQ or other stock exchange
rules), and no other proceedings on the part of Exelixis are necessary to
authorize this Agreement or for Exelixis to perform its obligations under this
Agreement. This Agreement constitutes the lawful, valid and legally binding
obligation of Exelixis, enforceable in accordance with its terms, except as the
same may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and general equitable principles regardless of whether such
enforceability is considered in a proceeding at law or in equity.

 

(iii) No Violation or Conflict. The execution, delivery and performance of this
Agreement and the transactions contemplated hereby do not (A) violate, conflict
with or result in the breach of any provision of the Organizational Documents of
Exelixis, (B) as of the date of this Agreement, and as of the Purchase Option
Closing Date if Exelixis elects to pay part of the Purchase Price through the
delivery of Exelixis Common Stock (a “Partial Stock Payment”), conflict with or
violate any law or Governmental Order applicable to Exelixis or any of its
assets, properties or businesses, or (C) conflict with, result in any breach of,
constitute a default (or event that with the giving of notice or lapse of time,
or both, would become a default) under, require any consent under, or give to
others any rights of termination, amendment, acceleration, suspension,
revocation or cancellation of, or result in the creation of any Encumbrance on
any of the assets or properties of Exelixis, pursuant to, any note, bond,
mortgage or indenture, contract, agreement, lease, sublease, license, permit,
franchise or other instrument or arrangement to which Exelixis is a party
except, in the case of clauses (B) and (C), to the extent that such conflicts,
breaches, defaults or other matters would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect on Exelixis.

 

10

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

(iv) Governmental Consents and Approvals. Other than any HSR Act Filings and
Additional Regulatory Filings which, if the Purchase Option is exercised by
Exelixis, will be obtained on or prior to the Purchase Option Closing Date, and
any Governmental Approvals relating to federal securities or state “blue sky”
laws, the execution, delivery and performance of this Agreement by Exelixis do
not, and the consummation of the transactions contemplated hereby do not and
will not, require any Governmental Approval which has not already been obtained,
effected or provided, except with respect to which the failure to so obtain,
effect or provide would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect on Exelixis.

 

(v) Litigation. As of the date of this Agreement, and as of the Purchase Option
Closing Date if Exelixis elects to make a Partial Stock Payment, there are no
actions by or against Exelixis pending before any Governmental Authority or, to
the knowledge of Exelixis, threatened to be brought by or before any
Governmental Authority, that would, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect on Exelixis. There are no pending
or, to the knowledge of Exelixis, threatened actions, to which Exelixis is a
party (or is threatened to be named as a party) to set aside, restrain, enjoin
or prevent the execution, delivery or performance of this Agreement or the
Operative Documents or the consummation of the transactions contemplated hereby
or thereby by any party hereto or thereto. As of the date of this Agreement, and
as of the Purchase Option Closing Date if Exelixis elects to make a Partial
Stock Payment, Exelixis is not subject to any Governmental Order (nor, to the
knowledge of Exelixis, is there any such Governmental Order threatened to be
imposed by any Governmental Authority) that would, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect on Exelixis.

 

(b) Exelixis hereby covenants and agrees with Holdings as follows:

 

(i) Immediately prior to the Purchase Option Closing Date, Exelixis shall have
sufficient amounts of cash and, if applicable, authorized but unissued, freely
transferable and nonassessable Exelixis Common Stock available to satisfy the
portion of the Purchase Price to be paid in cash or Exelixis Common Stock
pursuant to Sections 2(b) and 2(c). In the event that Exelixis elects to satisfy
any portion of the Purchase Price in Exelixis Common Stock, Exelixis shall have
available, on the Purchase Option Closing Date, a Registration Statement
declared effective by the Securities and Exchange Commission for the resale of
any such shares of Exelixis Common Stock to be delivered in partial satisfaction
of the Purchase Price, accompanied by evidence reasonably acceptable to Holdings
that such Exelixis Common Stock has been approved for listing on the NASDAQ
national market.

 

(ii) If Exelixis elects to satisfy any portion of the Purchase Price in Exelixis
Common Stock, Exelixis shall convey good and marketable title to such Exelixis
Common Stock, free from any Encumbrances and, except as otherwise contemplated
in Section 2(f) of this Agreement, from any and all restrictions that any
issuance, sale, assignment or other transfer of such Exelixis Common Stock be
consented to or approved by any Person.

 

11

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

(iii) If the share certificates representing such Exelixis Common Stock include
the 33 Act Legend (as set forth in Section 2(f) hereof), Exelixis shall, within
three (3) Business Days of receiving a request from Holdings or any “Investor”
(as defined in the Registration Rights Agreement), remove or cause to be removed
the 33 Act Legend from the such share certificates as Holdings or such Investor
shall designate, so long as (x) the Exelixis Common Stock represented by such
share certificates has been transferred to a third party in compliance with the
registration requirements of the Securities Act or an available exemption
therefrom, and (y) Exelixis receives a certification from Holdings, such
Investor or a securities broker designated by Holdings or such Investor to the
effect that the sale of such Exelixis Common Stock was made under a Registration
Statement and accompanied by the delivery of a current prospectus.

 

(iv) Upon the termination of this Agreement without the exercise of the Purchase
Option, or as soon thereafter as is practical, Exelixis shall deliver to
Symphony Evolution all regulatory submissions, clinical master files,
development plans, consultant inputs, manufacturing reports and, to the extent
requested by Symphony, other materials, documents, files and other information
relating to the Programs and necessary to enable Symphony Evolution to continue
the development of the Programs (or, where necessary, copies thereof).

 

(v) In the event that Exelixis exercises the Purchase Option, then Exelixis
shall maintain the separate corporate existence of Symphony Evolution for a
minimum of two (2) years following such exercise, unless such maintenance would
have a Material Adverse Effect on Exelixis or any of its Affiliates.

 

Section 4. Holdings Representations, Warranties and Covenants.

 

(a) As of the date hereof, Holdings hereby represents and warrants, and, except
to the extent that any of the following representations and warranties is
limited to the date of this Agreement or otherwise limited, and on the Purchase
Option Closing Date, shall be deemed to have represented and warranted, to
Exelixis and Symphony Evolution that:

 

(i) Organization. Holdings is a limited liability company, duly formed, validly
existing and in good standing under the laws of the State of Delaware.

 

(ii) Authority and Validity. Holdings has all requisite limited liability
company power and authority to execute, deliver and perform its obligations
under this Agreement and to consummate the transactions contemplated hereby. The
execution, delivery and performance by Holdings of this Agreement and the
consummation of the transactions contemplated hereby have been duly and validly
authorized by all necessary action required on the part of Holdings, and no
other proceedings on the part of Holdings are necessary to authorize this
Agreement or for Holdings to perform its obligations under this Agreement. This
Agreement constitutes the lawful, valid and legally binding obligation of
Holdings, enforceable in accordance with its terms, except as the same may

 

12

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and
general equitable principles regardless of whether such enforceability is
considered in a proceeding at law or in equity.

 

(iii) No Violation or Conflict. The execution, delivery and performance of this
Agreement and the transactions contemplated hereby do not (A) violate, conflict
with or result in the breach of any provision of the Organizational Documents of
Holdings, (B) as of the date of this Agreement, conflict with or violate any law
or Governmental Order applicable to Holdings or any of its assets, properties or
businesses, or (C) as of the date of this Agreement, conflict with, result in
any breach of, constitute a default (or event that with the giving of notice or
lapse of time, or both, would become a default) under, require any consent
under, or give to others any rights of termination, amendment, acceleration,
suspension, revocation or cancellation of, or result in the creation of any
Encumbrance on any of the assets or properties of Holdings, pursuant to, any
note, bond, mortgage or indenture, contract, agreement, lease, sublease,
license, permit, franchise or other instrument or arrangement to which Holdings
is a party except, in the case of clauses (B) and (C), to the extent that such
conflicts, breaches, defaults or other matters would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect on Holdings.

 

(iv) Governmental Consents and Approvals. The execution, delivery and
performance of this Agreement by Holdings do not, and the consummation of the
transactions contemplated hereby do not and will not, require any Governmental
Approval which has not already been obtained, effected or provided, except with
respect to which the failure to so obtain, effect or provide would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect on Holdings.

 

(v) Litigation. As of the date of this Agreement, there are no actions by or
against Holdings pending before any Governmental Authority or, to the knowledge
of Holdings, threatened to be brought by or before any Governmental Authority,
that would, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect on Holdings. There are no pending or, to the knowledge
of Holdings, threatened actions to which Holdings is a party (or is threatened
to be named as a party) to set aside, restrain, enjoin or prevent the execution,
delivery or performance of this Agreement or the Operative Documents or the
consummation of the transactions contemplated hereby or thereby by any party
hereto or thereto. As of the date of this Agreement, Holdings is not subject to
any Governmental Order (nor, to the knowledge of Holdings, is there any such
Governmental Order threatened to be imposed by any Governmental Authority) that
would, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect on Holdings.

 

(vi) Stock Ownership. All of Symphony Evolution’s issued and outstanding
Symphony Evolution Equity Securities are owned beneficially and of record by
Holdings, free and clear of any and all encumbrances.

 

13

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

(vii) Interim Operations. Holdings was formed solely for the purpose of engaging
in the transactions contemplated by the Operative Documents, has engaged in no
other business activities and has conducted its operations only as contemplated
by the Operative Documents.

 

(viii) Accredited Investor.

 

(A) Holdings is and will remain at all relevant times an Accredited Investor.

 

(B) Holdings has relied completely on the advice of, or has consulted with or
has had the opportunity to consult with, its own personal tax, investment, legal
or other advisors and has not relied on Exelixis or any of its Affiliates for
advice related to any offer and sale of Exelixis Common Stock in connection with
the Purchase Option. Holdings has reviewed the Investment Overview and is aware
of the risks disclosed therein. Holdings acknowledges that it has had a
reasonable opportunity to conduct its own due diligence with respect to the
Products, the Programs, Symphony Evolution, Exelixis and the transactions
contemplated by the Operative Documents.

 

(C) Holdings is able to bear the economic risk of such investment for an
indefinite period and to afford a complete loss thereof

 

(D) Holdings agrees that the Exelixis Common Stock may not be resold (A) without
registration thereof under the Securities Act (unless an exemption from such
registration is available), or (B) in violation of any law.

 

(E) No person or entity acting on behalf of, or under the authority of, Holdings
is or will be entitled to any broker’s, finder’s, or similar fees or commission
payable by Exelixis or any of its Affiliates.

 

(b) Holdings hereby covenants and agrees with Exelixis as follows:

 

(i) Contribution to Symphony Evolution. On or prior to June 21, 2005, Holdings
shall, pursuant to the Subscription Agreement, use the Initial Funds (as defined
in the Funding Agreement) to pay to Symphony Evolution the Stock Purchase Price
(in accordance with, and as defined in, the Subscription Agreement), in respect
of the 50,000 shares of Common Stock delivered to Holdings by Symphony Evolution
as of the Closing Date. Additionally, (1) upon receipt of a request for
additional funds from Symphony Evolution, Holdings shall, promptly (but in no
event later than the fifth (5th) day after the receipt of such request) and in
accordance with the terms of Section 2 of the Funding Agreement, submit to
Investors a Funding Notice; provided, that if Holdings has received a Purchase
Option Exercise Notice, it shall not submit to Investors a Funding Notice, and
(2) upon Holdings receiving any additional net proceeds from any financing
received from Investors in accordance with the Funding Agreement for the purpose
of the contribution of such proceeds to Symphony Evolution, Holdings shall
contribute such proceeds thereof to Symphony Evolution.

 

14

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

(ii) Encumbrance. Holdings will not, and will not permit any of its Subsidiaries
to, create, assume or suffer to exist any Encumbrance on any of its Symphony
Evolution Equity Securities (each, a “Symphony Evolution Securities
Encumbrance”) except with the prior written consent of Exelixis.

 

(iii) Transfer and Amendment. Commencing upon the date hereof and ending upon
the earlier to occur of (x) the Purchase Option Closing Date and (y) the
expiration of the Purchase Option Period (such period, the “Term”), the manager
of Holdings shall not (A) transfer, or permit the transfer of, any Membership
Interest without the prior written consent of Exelixis or (B) amend, or permit
the amendment of, any provisions relating to the transfer of Membership
Interests, as set forth in Section 7.02 of the Holdings LLC Agreement, to the
extent such amendment would adversely affect Exelixis’ right of consent set
forth in Sections 7.02(b)(i) and 7.02(c) of the Holdings LLC Agreement.

 

(iv) Symphony Evolution Directors. During the Term, Holdings agrees to vote all
of its Symphony Evolution Equity Securities (or to exercise its right with
respect to such Symphony Evolution Equity Securities to consent to action in
writing without a meeting) in favor of, as applicable, the election, removal and
replacement of one director of the Symphony Evolution Board, and any successor
thereto, designated by Exelixis (the “Exelixis Director”) as directed by
Exelixis, and the appointment of one representative of GlaxoSmithKline,
designated by Exelixis, as a non-voting observer on the Symphony Evolution
Board, and any successor thereto. In furtherance and not in limitation of the
foregoing, Holdings hereby grants to Exelixis an irrevocable proxy, with respect
to all Symphony Evolution Equity Securities now owned or hereafter acquired by
Holdings, to vote such Symphony Evolution Equity Securities or to exercise the
right to consent to action in writing without a meeting with respect to such
Symphony Evolution Equity Securities, such irrevocable proxy to be exercised
solely for the limited purpose of (i) electing, removing and replacing the
Exelixis Director and (ii) the appointment of a representative of
GlaxoSmithKline chosen by Exelixis as a non-voting observer on the Symphony
Evolution Board, in the event of the failure or refusal of Holdings to elect,
remove or replace such Exelixis Director, or appoint a representative of
GlaxoSmithKline chosen by Exelixis as a non-voting observer on the board of
directors of Symphony Evolution, as directed by Exelixis. Additionally, Holdings
agrees, during the Term, to allow Exelixis to consent (such consent not to be
unreasonably delayed or withheld) to the selection of two (2) of the four (4)
directors of Symphony Evolution not chosen by Holdings at the direction of
Exelixis, and any successors thereto.

 

(v) Symphony Evolution Board. During the Term, Holdings shall not vote any of
its Symphony Evolution Equity Securities (or exercise its rights with respect to
such Symphony Evolution Equity Securities by written consent without a meeting)
to increase the size of the Symphony Evolution Board to more than five (5)
members without the prior written consent of Exelixis.

 

(vi) Symphony Evolution Charter. During the Term, Holdings shall not approve or
permit any amendment to Article IV, Paragraphs (1) and (3); Article VI; Article
VII; Article X; Article XI or Article XIII of the Symphony Evolution Charter
without the prior written consent of Exelixis.

 

15

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Section 5. Symphony Evolution Representations, Warranties and Covenants.

 

(a) As of the date hereof, Symphony Evolution hereby represents and warrants,
and, except to the extent that any of the following representations and
warranties is limited to the date of this Agreement or otherwise limited, on the
Purchase Option Closing Date, shall be deemed to have represented and warranted,
to Exelixis and Holdings that:

 

(i) Organization. Symphony Evolution is a corporation, duly organized, validly
existing and in good standing under the laws of the State of Delaware.

 

(ii) Authority and Validity. Symphony Evolution has all requisite corporate
power and authority to execute, deliver and perform its obligations under this
Agreement and to consummate the transactions contemplated hereby. The execution,
delivery and performance by Symphony Evolution of this Agreement and the
consummation of the transactions contemplated hereby have been duly and validly
authorized by all necessary action required on the part of Symphony Evolution,
and no other proceedings on the part of Symphony Evolution are necessary to
authorize this Agreement or for Symphony Evolution to perform its obligations
under this Agreement. This Agreement constitutes the lawful, valid and legally
binding obligation of Symphony Evolution, enforceable in accordance with its
terms, except as the same may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and general equitable principles regardless of
whether such enforceability is considered in a proceeding at law or in equity.

 

(iii) No Violation or Conflict. The execution, delivery and performance of this
Agreement and the transactions contemplated hereby do not (A) violate, conflict
with or result in the breach of any provision of the Organizational Documents of
Symphony Evolution, (B) conflict with or violate any law or Governmental Order
applicable to Symphony Evolution or any of its assets, properties or businesses,
or (C) conflict with, result in any breach of, constitute a default (or event
that with the giving of notice or lapse of time, or both, would become a
default) under, require any consent under, or give to others any rights of
termination, amendment, acceleration, suspension, revocation or cancellation of,
or result in the creation of any Encumbrance on any of the assets or properties
of Symphony Evolution, pursuant to, any note, bond, mortgage or indenture,
contract, agreement, lease, sublease, license, permit, franchise or other
instrument or arrangement to which Symphony Evolution is a party except, in the
case of clauses (B) and (C), to the extent that such conflicts, breaches,
defaults or other matters would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect on Symphony Evolution.

 

(iv) Governmental Consents and Approvals. The execution, delivery and
performance of this Agreement by Symphony Evolution do not, and the consummation
of the transactions contemplated hereby do not and will not, require any
Governmental Approval which has not already been obtained, effected or provided,
except with respect

 

16

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

to which the failure to so obtain, effect or provide would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect on
Symphony Evolution.

 

(v) Litigation. There are no actions by or against Symphony Evolution pending
before any Governmental Authority or, to the knowledge of Symphony Evolution,
threatened to be brought by or before any Governmental Authority that would,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect on Symphony Evolution. There are no pending or, to the knowledge
of Symphony Evolution, threatened actions to which Symphony Evolution is a party
(or is threatened to be named as a party) to set aside, restrain, enjoin or
prevent the execution, delivery or performance of this Agreement or the
Operative Documents or the consummation of the transactions contemplated hereby
or thereby by any party hereto or thereto. Symphony Evolution is not subject to
any Governmental Order (nor, to the knowledge of Symphony Evolution, is there
any such Governmental Order threatened to be imposed by any Governmental
Authority) that would, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect on Symphony Evolution.

 

(vi) Capitalization. Holdings is the beneficial and record owner of all issued
and outstanding Symphony Evolution Equity Securities. No shares of Symphony
Evolution capital stock are held in treasury by Symphony Evolution or any
Symphony Evolution Subsidiary. All of the issued and outstanding Symphony
Evolution Equity Securities (A) have been duly authorized and validly issued and
are fully paid and nonassessable, (B) were issued in compliance with all
applicable state and federal securities laws, and (C) were not issued in
violation of any preemptive rights or rights of first refusal. No preemptive
rights or rights of first refusal exist with respect to any Symphony Evolution
Equity Securities and no such rights will arise by virtue of or in connection
with the transactions contemplated hereby (other than for the Purchase Option).
Other than the Purchase Option, there are no outstanding options, warrants, call
rights, commitments or agreements of any character to acquire any Symphony
Evolution Equity Securities. There are no outstanding stock appreciation,
phantom stock, profit participation or other similar rights with respect to
Symphony Evolution. Symphony Evolution is not obligated to redeem or otherwise
acquire any of its outstanding Symphony Evolution Equity Securities.

 

(vii) Interim Operations. Symphony Evolution was formed solely for the purpose
of engaging in the transactions contemplated by the Operative Documents, has
engaged in no other business activities and has conducted its operations only as
contemplated by the Operative Documents.

 

(viii) Investment Company. Symphony Evolution is not, and after giving effect to
the transactions contemplated by the Operative Documents will not be, required
to register as an “investment company” as such term is defined in the Investment
Company Act of 1940, as amended.

 

17

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

(b) Symphony Evolution covenants and agrees that:

 

(i) Symphony Evolution will comply with all laws, ordinances or governmental
rules or regulations to which it is subject and will obtain and maintain in
effect all licenses, certificates, permits, franchises and other Governmental
Approvals necessary to the ownership of its properties or to the conduct of its
business, in each case to the extent necessary to ensure that non-compliance
with such laws, ordinances or governmental rules or regulations or failures to
obtain or maintain in effect such licenses, certificates, permits, franchises
and other Governmental Approvals would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect on Symphony Evolution.

 

(ii) Symphony Evolution will file (or cause to be filed) all material tax
returns required to be filed by it and pay all taxes shown to be due and payable
on such returns and all other taxes imposed on it or its assets to the extent
such taxes have become due and payable and before they have become delinquent
and shall pay all claims for which sums have become due and payable that have or
might become attached to the assets of Symphony Evolution; provided, that
Symphony Evolution need not file any such tax returns or pay any such tax or
claims if (A) the amount, applicability or validity thereof is contested by
Symphony Evolution on a timely basis in good faith and in appropriate
proceedings, and Symphony Evolution has established adequate reserves therefor
in accordance with GAAP on the books of Symphony Evolution or (B) the failure to
file such tax returns or the nonpayment of such taxes and assessments,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect on Symphony Evolution.

 

(iii) Symphony Evolution will at all times preserve and keep in full force and
effect its corporate existence.

 

(iv) Symphony Evolution will keep complete, proper and separate books of record
and account, including a record of all costs and expenses incurred, all charges
made, all credits made and received, and all income derived in connection with
the operation of the business of Symphony Evolution, all in accordance with
GAAP, in each case to the extent necessary to enable Symphony Evolution to
comply with the periodic reporting requirements of this Agreement.

 

(v) Symphony Evolution will perform and observe in all material respects all of
the terms and provisions of each Operative Document to be performed or observed
by it, maintain each such Operative Document to which it is a party, promptly
enforce in all material respects each such Operative Document in accordance with
its terms, take all such action to such end as may be from time to time
reasonably requested by Holdings or Exelixis and make to each other party to
each such Operative Document such demands and requests for information and
reports or for action as Symphony Evolution is entitled to make under such
Operative Document.

 

(vi) Symphony Evolution shall permit the representatives of Holdings (including
Holdings’ members and their respective representatives), each Symphony Fund and
Exelixis, at each of their own expense and upon reasonable prior notice to
Symphony Evolution, to visit the principal executive office of Symphony
Evolution, to

 

18

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

discuss the affairs, finances and accounts of Symphony Evolution with Symphony
Evolution’s officers and (with the consent of Symphony Evolution, which consent
will not be unreasonably withheld) its Auditors, all at such reasonable times
and as often as may be reasonably requested in writing.

 

(vii) Symphony Evolution shall permit each Symphony Fund, at its own expense and
upon reasonable prior notice to Symphony Evolution, to inspect and copy Symphony
Evolution’s books and records and inspect Symphony Evolution’s properties at
reasonable times.

 

(viii) Symphony Evolution shall allow Exelixis or its designated representatives
to have reasonable visitation and inspection rights with regard to the Programs
and materials, documents and other information relating thereto.

 

(ix) Symphony Evolution shall permit each Symphony Fund to consult with and
advise the management of Symphony Evolution on matters relating to the research
and development of the Programs in order to develop the Product.

 

(x) On the Purchase Option Closing Date, or as soon thereafter as is practical,
Symphony Evolution shall deliver to Exelixis all materials, documents, files and
other information relating to the Programs (or, where necessary, copies
thereof).

 

(xi) During the Term, Exelixis shall have the right to consent to any increase
in the size of the Symphony Evolution Board to more than five (5) directors and
one (1) non-voting observer.

 

(xii) During the Term, Exelixis shall have the right to designate, remove and
replace one (1) director of the Symphony Evolution Board, appoint a
representative of GlaxoSmithKline chosen by Exelixis as a non-voting observer on
the Symphony Evolution Board, and consent to the selection of two (2) of the
four (4) directors of Symphony Evolution not chosen by Holdings at the direction
of Exelixis, in each case including any successors thereto and in accordance
with the terms of Section 4(b)(iv).

 

(xiii) Symphony Evolution shall indemnify the directors and officers of Symphony
Evolution against liability incurred by reason of the fact that such Person is
or was a director or officer of Symphony Evolution, as permitted by Article VII
of the Symphony Evolution Charter and Section 9.01 of the Symphony Evolution
By-laws, as set forth in, and on the terms of, the Indemnification Agreement and
the Management Services Agreement, respectively.

 

(xiv) During the Term, Symphony Evolution shall comply with, and cause any
Persons acting for it to comply with, the terms of the Investment Policy with
respect to the investment of any funds held by it.

 

19

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

(c) Symphony Evolution covenants and agrees that, until the expiration of the
Term, it shall not, and shall cause its Subsidiaries (if any) not to, without
Exelixis’ prior written consent (such consent, in the case of clause (x) below,
not to be unreasonably withheld):

 

(i) issue any Symphony Evolution Equity Securities or any Equity Securities of
any Subsidiary thereof (other than any issuances of Equity Securities by
Symphony Evolution made in accordance with Section 1(b) hereof to Holdings so
long as Symphony Evolution is a wholly owned subsidiary of Holdings, or by a
Subsidiary of Symphony Evolution to Symphony Evolution or to another wholly
owned Subsidiary of Symphony Evolution); provided, however, that any such
Symphony Evolution Equity Securities so issued shall be subject to the Purchase
Option;

 

(ii) redeem, repurchase or otherwise acquire, directly or indirectly, any
Symphony Evolution Equity Securities or the Equity Securities of any Subsidiary
of Symphony Evolution;

 

(iii) create, incur, assume or permit to exist any Debt other than any Debt
incurred pursuant to the Operative Documents and the Development Budget
(“Excepted Debt”); provided, however, that the aggregate outstanding principal
amount of all such Excepted Debt for borrowed money shall not exceed $1,000,000
at any time;

 

(iv) other than any dividend declared from the proceeds of the exercise of the
Program Option, the exercise of the Discontinuation Option or the sale of a
discontinued or abandoned Program to GlaxoSmithKline or other third party, in
respect of which Symphony Evolution shall be entitled to pay a dividend equal to
the net amount (such net amount calculated as the gross proceeds received less
amounts required to be paid in respect of any and all corporate taxes owed by
Symphony Evolution as a result of the receipt of such gross amounts) of such
Program Option Exercise Price, Discontinuation Price or the amount received from
such third party, as the case may be, declare or pay dividends or other
distributions on any Symphony Evolution Equity Securities;

 

(v) enter into any transaction of merger or consolidation, or liquidate, wind up
or dissolve itself, or convey, transfer, license, lease or otherwise dispose of
all, or a material portion of, its properties, assets or business;

 

(vi) other than in respect of the Programs, engage in the development of
pharmaceutical products for any other company or engage or participate in the
development of pharmaceutical products or engage in any other material line of
business;

 

(vii) other than entering into, and performing its obligations under, the
Operative Documents and participating in the Programs, engage in any action that
negates or is inconsistent with any rights of Exelixis set forth herein;

 

(viii) other than as contemplated by the Management Services Agreement and
Section 6.3 of the Amended and Restated Research and Development Agreement,
hire, retain or contract for the services of, any employees until the
termination of such agreements;

 

(ix) incur any financial commitments in respect of the development of the
Programs other than those set forth in the Development Plan and the Development
Budget, or those approved by the Development Committee and, if so required by
the terms of Paragraph 11 of the Development Committee Charter, the Symphony
Evolution Board in accordance with the Operative Documents;

 

20

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

(x) other than any transaction contemplated by the Operative Documents, enter
into or engage in any Conflict Transactions without the prior approval of a
majority of the Disinterested Directors of the Symphony Evolution Board; or

 

(xi) waive, alter, modify, amend or supplement in any manner whatsoever any
material terms and conditions of the Management Services Agreement, the Funding
Agreement, the Subscription Agreement, or Articles 4 and 6 of the Amended and
Restated Research and Development Agreement, except in compliance with the terms
of the Operative Documents.

 

(d) Symphony Evolution covenants and agrees to deliver, cause to be delivered,
and provide access thereto, to each other Party, each Symphony Fund, and such
auditors as Exelixis may designate, so long as such auditors shall be subject to
confidentiality requirements at least as stringent as the Confidentiality
Agreement (the “Exelixis Auditors”):

 

(i) copies of the then current Development Plan for each quarter, on or before
March 31, June 30, September 30, and December 31 of each year;

 

(ii) copies of the then current Development Budget for each quarter, including a
report setting forth in reasonable detail the projected expenditures by Symphony
Evolution pursuant to the Development Budget, on or before March 31, June 30,
September 30, and December 31 of each year;

 

(iii) within forty-five (45) days after the close of each fiscal year, the
financial information, provided upon the Manager’s completion of Symphony
Evolution’s audit procedures, reasonably necessary for Exelixis to consolidate
the financial results of Symphony Evolution;

 

(iv) within sixty (60) days after the close of each fiscal year, the following
financial statements, audited and certified by the Auditors: (A) a balance sheet
of Symphony Evolution as of the close of such fiscal year; (B) a statement of
net income for such fiscal year, and (C) a statement of cash flows for such
fiscal year. Such audited annual financial statements shall set forth in
comparative form the figures for the previous fiscal year, all in reasonable
detail, prepared in accordance with GAAP, and accompanied by an opinion thereon
of the Auditors, which opinion shall state that such financial statements
present fairly, in all material respects, the financial position of Symphony
Evolution and its results of operations and cash flows and have been prepared in
conformity with GAAP, and that the examination of such accountants in connection
with such financial statements has been made in accordance with generally
accepted auditing standards, and that such audit provides a reasonable basis for
such opinion in the circumstances;

 

(v) within twenty five (25) days following each calendar month: (A) the
unaudited balance sheet of Symphony Evolution for the previous calendar month;
(B) the unaudited statement of net income for such previous calendar month; and
(C) the unaudited statement of cash flows for such previous calendar month;

 

21

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

(vi) any other documents, materials or other information pertaining to the
Programs or Symphony Evolution as Exelixis may reasonably request, including
preliminary financial information;

 

(vii) promptly on or prior to the due date for filing thereof, a copy of each
material income tax return filed by Symphony Evolution with any foreign,
federal, state or local taxing authority;

 

(viii) promptly, and in any event within 10 days of receipt thereof, copies of
any notice to Symphony Evolution from any federal or state Governmental
Authority relating to any order, ruling, statute or other law or regulation that
would reasonably be expected to have a Material Adverse Effect on Symphony
Evolution;

 

(ix) promptly upon receipt thereof, notice of all actions, suits,
investigations, litigation and proceedings before any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, affecting Symphony Evolution;

 

(x) promptly upon receipt thereof, copies of any other notices, requests,
reports, financial statements and other information and documents received by
Symphony Evolution under or pursuant to any other Operative Document; and

 

(xi) with reasonable promptness, such other data and information relating to the
business, operations, affairs, financial condition, assets or properties of
Symphony Evolution or relating to the ability of Symphony Evolution to perform
its obligations hereunder and under the Operative Documents as from time to time
may be reasonably requested by Exelixis and/or Holdings;

 

provided, that neither Symphony Evolution, nor the Manager acting on behalf of
Symphony Evolution, shall have any liability to Exelixis for the failure to
deliver financial documents or other materials hereunder, if such failure was
caused by a failure of Exelixis, in its role as Servicer, to provide, in a
timely manner, data required to prepare such financial documents or other
materials to Symphony Exelixis in a timely manner.

 

(e) Symphony Evolution will use commercially reasonable efforts, at its own
expense (as set forth in the Management Budget), to cooperate with Exelixis in
meeting Exelixis’ government compliance, disclosure, and financial reporting
obligations, including without limitation under the Sarbanes-Oxley Act of 2002
and any rules and regulations promulgated thereunder, and under FASB
Interpretation No. 46. Without limiting the foregoing, Symphony Evolution
further covenants, until the expiration of the Term, that (w) the principal
executive officer and the principal financial officer of Symphony Evolution, or
persons performing similar functions, shall provide certifications to Exelixis
substantially similar to those required with respect to public companies for
which a class of securities is registered under the Securities Exchange Act of
1934, as amended (the “Exchange Act”) (“Public Companies”) under Sections

 

22

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

302 and 906 of the Sarbanes-Oxley Act of 2002; (x) Symphony Evolution shall
maintain a system of disclosure controls and internal controls (as defined under
the Exchange Act) and conduct quarterly and annual evaluations of the
effectiveness of such controls as required under the Exchange Act for Public
Companies; (y) Symphony Evolution shall provide to Exelixis an attestation
report of its Auditors with respect to Symphony Evolution management’s
assessment of Symphony Evolution’s internal controls as required under the
Exchange Act for Public Companies; and (z) Symphony Evolution will maintain, or
cause to have maintained, such sufficient evidentiary support for management’s
assessment of the effectiveness of Symphony Evolution’s internal controls as
required under the Exchange Act for Public Companies.

 

Section 6. Notice of Material Event. Each Party agrees that, upon it receiving
knowledge of a material event or development with respect to any of the
transactions contemplated hereby that, to the knowledge of its executive
officers, is not known to the other Parties, such Party shall notify the other
Parties in writing within three (3) Business Days of the receipt of such
knowledge by any executive officer of such Party; provided, that the failure to
provide such notice shall not impair or otherwise be deemed a waiver of any
rights any Party may have arising from such material event or development and
that notice under this Section 6 shall not in itself constitute notice of any
breach of any of the Operative Documents.

 

Section 7. Assignment, Transfers and Legend.

 

(a) Assignment by Exelixis and Symphony Evolution. Neither Exelixis nor Symphony
Evolution may assign, delegate, transfer, sell or otherwise dispose of
(collectively, “Transfer”), in whole or in part, any or all of their rights or
obligations hereunder to any Person (a “Transferee”) without the prior written
approval of each of the other Parties; provided, however, that Exelixis, without
the prior approval of each of the other Parties, acting in accordance with
Article 14 of the Amended and Restated Research and Development Agreement, may
make such Transfer to any Person which acquires all or substantially all of
Exelixis’ assets or business (or assets or business related to the Programs) or
which is the surviving or resulting Person in a merger or consolidation with
Exelixis; provided further, that in the event of any Transfer, Exelixis or
Symphony Evolution, as applicable, shall provide written notice to the other
Parties of any such Transfer not later than thirty (30) days after such Transfer
setting forth the identity and address of the Transferee and summarizing the
terms of the Transfer. In no event shall such assignment alter the definition of
“Exelixis Common Stock” except as a result of the surviving or resulting
“parent” entity in a merger being other than Exelixis, in which case any
reference to Exelixis Common Stock shall be deemed to instead reference the
common stock, if any, of the surviving or resulting entity.

 

(b) Assignment and Transfers by Holdings. Prior to the expiration of the
Purchase Option, Holdings may not Transfer, in whole or in part, any or all of
its Symphony Evolution Equity Securities or any or all of its rights or
obligations hereunder to any Person without the prior written consent of
Exelixis. In addition, any Transfer of Symphony Evolution Equity Securities by
Holdings or any other Person shall be conditioned upon, and no effect shall be
given to any such Transfer unless such transferee shall agree in writing in form
and substance satisfactory to Exelixis to be bound by all of the terms and
conditions hereunder, including the Purchase Option, as if such transferee were
originally designated as “Holdings” hereunder.

 

23

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

(c) Legend. Any certificates evidencing Symphony Evolution Equity Securities
shall bear a legend in substantially the following form:

 

THE SECURITIES OF SYMPHONY EVOLUTION, INC., EVIDENCED HEREBY ARE SUBJECT TO AN
OPTION, HELD BY EXELIXIS, INC., AS DESCRIBED IN A PURCHASE OPTION AGREEMENT (THE
“PURCHASE OPTION AGREEMENT”) DATED AS OF JUNE 9, 2005 BY AND AMONG EXELIXIS,
INC. AND THE OTHER PARTIES THERETO, TO PURCHASE SUCH SECURITIES AT A PURCHASE
PRICE DETERMINED PURSUANT TO SECTION 2 OF THE PURCHASE OPTION AGREEMENT,
EXERCISABLE BY WRITTEN NOTICE AT ANY TIME DURING THE PERIOD SET FORTH THEREIN.
COPIES OF THE PURCHASE OPTION AGREEMENT ARE AVAILABLE AT THE PRINCIPAL PLACE OF
BUSINESS OF SYMPHONY EVOLUTION, INC. AT 7361 CALHOUN PLACE, SUITE 325,
ROCKVILLE, MARYLAND 20855, AND WILL BE FURNISHED TO THE HOLDER HEREOF UPON
WRITTEN REQUEST WITHOUT COST.

 

Section 8. Costs and Expenses; Payments.

 

(a) Symphony Evolution Costs and Expenses. Symphony Evolution shall pay any of
its ongoing legal expenses with respect to the transactions described in the
Operative Documents from the funds allocated for such purpose in the Management
Budget.

 

(b) Costs and Expenses of the Purchase Option. Except as otherwise specified in
Section 2(g) hereof, each Party shall pay its own costs and expenses incurred in
connection with the exercise of the Purchase Option.

 

(c) Payments to Holdings. Payment of the Purchase Price, plus any costs and
expenses payable by Symphony Evolution under Section 2(g) hereof, shall be made
to the account of Holdings contemporaneously with or prior to the payout of the
Purchase Price on the Purchase Option Closing Date no later than 1:00 pm (New
York time).

 

Section 9. Termination of Agreement.

 

(a) This Agreement shall terminate upon the mutual written consent of all of the
Parties.

 

(b) Each of Holdings and Symphony Evolution may terminate this Agreement in the
event that Symphony Evolution terminates the Amended and Restated Research and
Development Agreement in accordance with its terms.

 

Section 10. Survival; Indemnification.

 

(a) Survival of Representations and Warranties; Expiration of Certain Covenants.

 

(i) The representations and warranties of the Parties contained in this
Agreement shall survive for a period of one year from the making of such

 

24

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

representations. The liability of the Parties related to their respective
representations and warranties hereunder shall not be reduced by any
investigation made at any time by or on behalf of Holdings, Symphony Evolution
or Exelixis, as applicable.

 

(ii) For the avoidance of doubt, the covenants and agreements set forth in
Sections 4(b), 5(b), 5(c), 5(d) and 5(e) shall, upon the expiration of the Term,
expire and end without any further obligation by Symphony Evolution or Holdings
thereunder.

 

(b) Indemnification. To the greatest extent permitted by applicable law,
Exelixis shall indemnify and hold harmless Holdings and Symphony Evolution and
Holdings shall indemnify and hold harmless Exelixis, and each of their
respective Affiliates, officers, directors, employees, agents, partners,
members, successors, assigns, representatives of, and each Person, if any
(including any officers, directors, employees, agents, partners, members of such
Person) who controls Holdings, Symphony Evolution and Exelixis, as applicable,
within the meaning of the Securities Act or the Exchange Act, (each, an
“Indemnified Party”), from and against any and all actions, causes of action,
suits, claims, losses, diminution in value, costs, interest, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Indemnified Party is a party to the action for which
indemnification hereunder is sought), and including reasonable attorneys’ fees
and disbursements (hereinafter, a “Loss”), incurred by any Indemnified Party as
a result of, or arising out of, or relating to: (i) in the case of Exelixis
being the Indemnifying Party, (A) any breach of any representation or warranty
made by Exelixis herein or in any certificate, instrument or document delivered
hereunder, or (B) any breach of any covenant, agreement or obligation of
Exelixis contained herein or in any certificate, instrument or document
delivered hereunder, and (ii) in the case of Holdings being the Indemnifying
Party, (A) any breach of any representation or warranty made by Holdings or
Symphony Evolution herein or in any certificate, instrument or document
delivered hereunder, or (B) any breach of any covenant, agreement or obligation
of Holdings or Symphony Evolution contained herein or in any certificate,
instrument or document delivered hereunder. To the extent that the foregoing
undertaking by Exelixis or Holdings may be unenforceable for any reason, such
Party shall make the maximum contribution to the payment and satisfaction of any
Loss that is permissible under applicable law.

 

(c) Notice of Claims. Any Indemnified Party that proposes to assert a right to
be indemnified under this Section 10 shall notify Exelixis or Holdings, as
applicable (the “Indemnifying Party”), promptly after receipt of notice of
commencement of any action, suit or proceeding against such Indemnified Party
(an “Indemnified Proceeding”) in respect of which a claim is to be made under
this Section 10, or the incurrence or realization of any Loss in respect of
which a claim is to be made under this Section 10, of the commencement of such
Indemnified Proceeding or of such incurrence or realization, enclosing a copy of
all relevant documents, including all papers served and claims made, but the
omission to so notify the applicable Indemnifying Party promptly of any such
Indemnified Proceeding or incurrence or realization shall not relieve (x) such
Indemnifying Party from any liability that it may have to such Indemnified Party
under this Section 10 or otherwise, except, as to such Indemnifying Party’s
liability under this Section 10, to the extent, but only to the extent, that
such Indemnifying Party shall have been prejudiced by such omission, or (y) any
other indemnitor from liability that it may have to any Indemnified Party under
the Operative Documents.

 

25

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

(d) Defense of Proceedings. In case any Indemnified Proceeding shall be brought
against any Indemnified Party, it shall notify the applicable Indemnifying Party
of the commencement thereof as provided in Section 10(c), and such Indemnifying
Party shall be entitled to participate in, and provided such Indemnified
Proceeding involves a claim solely for money damages and does not seek an
injunction or other equitable relief against the Indemnified Party and is not a
criminal or regulatory action, to assume the defense of, such Indemnified
Proceeding with counsel reasonably satisfactory to such Indemnified Party, and
after notice from such Indemnifying Party to such Indemnified Party of such
Indemnifying Party’s election so to assume the defense thereof and the failure
by such Indemnified Party to object to such counsel within ten (10) Business
Days following its receipt of such notice, such Indemnifying Party shall not be
liable to such Indemnified Party for legal or other expenses related to such
Indemnified Proceedings incurred after such notice of election to assume such
defense except as provided below and except for the reasonable costs of
investigating, monitoring or cooperating in such defense subsequently incurred
by such Indemnified Party reasonably necessary in connection with the defense
thereof. Such Indemnified Party shall have the right to employ its counsel in
any such Indemnified Proceeding, but the fees and expenses of such counsel shall
be at the expense of such Indemnified Party unless:

 

(i) the employment of counsel by such Indemnified Party at the expense of the
applicable Indemnifying Party has been authorized in writing by such
Indemnifying Party;

 

(ii) such Indemnified Party shall have reasonably concluded in its good faith
(which conclusion shall be determinative unless a court determines that such
conclusion was not reached reasonably and in good faith) that there is or may be
a conflict of interest between the applicable Indemnifying Party and such
Indemnified Party in the conduct of the defense of such Indemnified Proceeding
or that there are or may be one or more different or additional defenses,
claims, counterclaims, or causes of action available to such Indemnified Party
(it being agreed that in any case referred to in this clause (ii) such
Indemnifying Party shall not have the right to direct the defense of such
Indemnified Proceeding on behalf of the Indemnified Party);

 

(iii) the applicable Indemnifying Party shall not have employed counsel
reasonably acceptable to the Indemnified Party, to assume the defense of such
Indemnified Proceeding within a reasonable time after notice of the commencement
thereof (provided, however, that this clause shall not be deemed to constitute a
waiver of any conflict of interest that may arise with respect to any such
counsel); or

 

(iv) any counsel employed by the applicable Indemnifying Party shall fail to
timely commence or diligently conduct the defense of such Indemnified
Proceeding;

 

in each of which cases the fees and expenses of counsel for such Indemnified
Party shall be at the expense of such Indemnifying Party. Only one counsel shall
be retained by all Indemnified Parties with respect to any Indemnified
Proceeding, unless counsel for any Indemnified Party reasonably concludes in
good faith (which conclusion shall be determinative unless a court determines
that such conclusion was not reached reasonably and in good faith) that there is
or may be a conflict of interest between such Indemnified Party and one or more
other Indemnified

 

26

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Parties in the conduct of the defense of such Indemnified Proceeding or that
there are or may be one or more different or additional defenses, claims,
counterclaims, or causes or action available to such Indemnified Party.

 

(e) Settlement. Without the prior written consent of such Indemnified Party,
such Indemnifying Party shall not settle or compromise, or consent to the entry
of any judgment in, any pending or threatened Indemnified Proceeding, unless
such settlement, compromise, consent or related judgment (i) includes an
unconditional release of such Indemnified Party from all liability for Losses
arising out of such claim, action, investigation, suit or other legal
proceeding, (ii) provides for the payment of money damages as the sole relief
for the claimant (whether at law or in equity), (iii) involves no finding or
admission of any violation of law or the rights of any Person by the Indemnified
Party, and (iv) is not in the nature of a criminal or regulatory action. No
Indemnified Party shall settle or compromise, or consent to the entry of any
judgment in, any pending or threatened Indemnified Proceeding in respect of
which any payment would result hereunder or under the Operative Documents
without the prior written consent of the Indemnifying Party, such consent not to
be unreasonably conditioned, withheld or delayed.

 

Section 11. No Petition. Each of Exelixis and Holdings covenants and agrees
that, prior to the date which is one year and one day after the expiration of
the Purchase Option Period, it will not institute or join in the institution of
any bankruptcy, insolvency, reorganization or similar proceeding against
Symphony Evolution. The provisions of this Section 11 shall survive the
termination of this Agreement.

 

Section 12. Third-Party Beneficiary. Each of the Parties agrees that each
Symphony Fund shall be a third-party beneficiary of this Agreement.

 

Section 13. Notices. Any notice, request, demand, waiver, consent, approval or
other communication which is required or permitted to be given to any Party
shall be in writing and shall be deemed given only if delivered to the Party
personally or sent to the Party by facsimile transmission (promptly followed by
a hard-copy delivered in accordance with this Section 13), by next Business Day
delivery by a nationally recognized courier service, or by registered or
certified mail (return receipt requested), with postage and registration or
certification fees thereon prepaid, addressed to the Party at its address set
forth below:

 

Exelixis:

 

Exelixis, Inc.

170 Harbor Way

South San Francisco, CA 94083

Attention: Corporate Secretary

Facsimile: (650) 837-7951

 

27

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Symphony Evolution:

 

Symphony Evolution, Inc.

7361 Calhoun Place, Suite 325

Rockville, MD 20850

Attn: Charles W. Finn, Ph.D.

Facsimile: (301) 762-6154

 

Holdings:

 

Symphony Evolution Holdings LLC

7361 Calhoun Place, Suite 325

Rockville, MD 20850

Attn: Joseph P. Clancy

Facsimile: (301) 762-6154

 

with copies to:

 

Symphony Capital Partners, L.P.

875 Third Avenue

18th Floor

Attn: Mark Kessel

New York, NY 10022

Facsimile: (212) 632-5401

 

and

 

Symphony Strategic Partners, LLC

875 Third Avenue

18th Floor

New York, NY 10022

Attn: Mark Kessel

Facsimile: (212) 632-5401

 

or to such other address as such Party may from time to time specify by notice
given in the manner provided herein to each other Party entitled to receive
notice hereunder.

 

Section 14. Governing Law; Consent to Jurisdiction and Service of Process.

 

(a) This Agreement shall be governed by, and construed in accordance with, the
laws of the State of New York; except to the extent that this Agreement pertains
to the internal governance of Symphony Evolution or Holdings, and to such extent
this Agreement shall be governed and construed in accordance with the laws of
the State of Delaware.

 

(b) Each of the Parties hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of any New York State
court and Delaware State court or federal court of the United States of America
sitting in The City of New York, Borough of Manhattan or Wilmington, Delaware,
and any appellate court from any jurisdiction

 

28

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
Parties hereby irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined in any such New
York State court, any such Delaware State court or, to the fullest extent
permitted by law, in such federal court. Each of the Parties agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any Party
may otherwise have to bring any action or proceeding relating to this Agreement.

 

(c) Each of the Parties irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any New York State or federal court, or
any Delaware State or federal court. Each of the Parties hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court. Each of
the parties hereby consents to service of process by mail.

 

Section 15. Waiver of Jury Trial. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AGREEMENT.

 

Section 16. Entire Agreement. This Agreement (including any Annexes, Schedules,
Exhibits or other attachments hereto) constitutes the entire agreement between
the Parties with respect to the matters covered hereby and supersedes all prior
agreements and understanding with respect to such matters between the Parties.

 

Section 17. Amendment; Successors; Counterparts.

 

(a) The terms of this Agreement shall not be altered, modified, amended, waived
or supplemented in any manner whatsoever except by a written instrument signed
by each of the Parties.

 

(b) Except as set forth in Section 12, nothing expressed or implied herein is
intended or shall be construed to confer upon or to give to any Person, other
than the Parties, any right, remedy or claim under or by reason of this
Agreement or of any term, covenant or condition hereof, and all the terms,
covenants, conditions, promises and agreements contained herein shall be for the
sole and exclusive benefit of the Parties and their successors and permitted
assigns.

 

(c) This Agreement may be executed in one or more counterparts, each of which,
when executed, shall be deemed an original but all of which, taken together,
shall constitute one and the same Agreement.

 

Section 18. Specific Performance. The Parties acknowledge that irreparable
damage would result if this Agreement were not specifically enforced, and they
therefore agree

 

29

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

that the rights and obligations of the Parties under this Agreement may be
enforced by a decree of specific performance issued by a court of competent
jurisdiction. Such a remedy shall, however, not be exclusive, and shall be in
addition to any other remedies which any Party may have under this Agreement or
otherwise. The Parties further acknowledge and agree that a decree of specific
performance may not be an available remedy in all circumstances.

 

Section 19. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in a manner materially
adverse to either party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner to
the end that the transactions contemplated hereby are fulfilled to the extent
possible.

 

Section 20. Tax Reporting. The Parties acknowledge and agree that, for all
federal and state income tax purposes,

 

(a) (i) Holdings shall be treated as the owner of all the Equity Securities of
Symphony Evolution; (ii) the Purchase Option shall be treated as an option to
acquire all the Equity Securities of Symphony Evolution; (iii) the Warrants
shall be treated as option premium payable in respect of the grant of the
Purchase Option; and (iv) Symphony Evolution shall be treated as the owner of
all the Licensed Intellectual Property and shall be entitled to all deductions
claimed under Section 174 of the Code in respect of the Licensed Intellectual
Property to the extent of the amounts funded by Symphony Evolution; and

 

(b) no Party shall take any tax position inconsistent with any position
described in Section 20(a) above, except (i) in the event of a “determination”
(as defined in Section 1313 of the Code) to the contrary, or (ii) in the event
either of the Parties receives an opinion of counsel to the effect that there is
no reasonable basis in law for such a position or that a tax return cannot be
prepared based on such a position without being subject to substantial
understatement penalties; provided, however, that in the event of Exelixis, such
counsel shall be reasonably satisfactory to Holdings.

 

{SIGNATURES FOLLOW ON NEXT PAGE}

 

30

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the day
and year first above written.

 

        

EXELIXIS, INC.

By:

 

/s/ Christoph Pereira

--------------------------------------------------------------------------------

   

Name:

 

Christoph Pereira

   

Title:

 

Vice President, Legal Affairs and Secretary

 

        

    

SYMPHONY EVOLUTION HOLDINGS LLC

By:

 

Symphony Capital Partners, L.P.,

   

its managing member

By:

 

Symphony Capital GP, L.P.,

   

its general partner

By:

 

Symphony GP, LLC,

   

its general partner

 

By:

 

/s/ Mark Kessel

--------------------------------------------------------------------------------

   

Name:

 

Mark Kessel

   

Title:

 

Managing Member

        

    

SYMPHONY EVOLUTION, INC.

By:

 

/s/ Harri V. Taranto

--------------------------------------------------------------------------------

   

Name:

 

Harri V. Taranto

   

Title:

 

Chairman of the Board

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Schedule I

 

Purchase Price Calculation Example

 

[ * ]

 

32

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Annex A

 

Certain Definitions

 

“$” means United States dollars.

 

“Accredited Investor” has the meaning set forth in Rule 501(a) of Regulation D
promulgated under the Securities Act of 1933, as amended.

 

“Act” means the Delaware Limited Liability Company Act, 6 Del. C. § 18-101 et
seq.

 

“Additional Funds” has the meaning set forth in Section 2(b) of the Funding
Agreement.

 

“Additional Funding Date” has the meaning set forth in Section 3 of the Funding
Agreement.

 

“Additional Party” has the meaning set forth in Section 12 of the
Confidentiality Agreement.

 

“Additional Regulatory Filings” means such Governmental Approvals as required to
be made under any law applicable to the purchase of the Symphony Evolution
Equity Securities under the Agreement.

 

“Ad Hoc Meeting” has the meaning set forth in Paragraph 6 of Annex B to the
Amended and Restated Research and Development Agreement.

 

“Adjusted Capital Account Deficit” has the meaning set forth in Section 1.01 of
the Holdings LLC Agreement.

 

“Affected Member” has the meaning set forth in Section 27 of the Investors LLC
Agreement.

 

“Affiliate” means, with respect to any Person (i) any Person directly or
indirectly controlling, controlled by or under common control with such Person,
(ii) any officer, director, general partner, member or trustee of such Person,
or (iii) any Person who is an officer, director, general partner, member or
trustee of any Person described in clauses (i) or (ii) of this sentence. For
purposes of this definition, the terms “controlling,” “controlled by” or “under
common control with” shall mean the possession, direct or indirect, of the power
to direct or cause the direction of the management and policies of a Person or
entity, whether through the ownership of voting securities, by contract or
otherwise, or the power to elect at least 50% of the directors, managers,
general partners, or persons exercising similar authority with respect to such
Person or entities.

 

“Amended and Restated Research and Development Agreement” means the Amended and
Restated Research and Development Agreement dated as of June 9, 2005, among
Exelixis, Holdings and Symphony Evolution.

 

33

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

“Asset Value” has the meaning set forth in Section 1.01 of the Holdings LLC
Agreement.

 

“Auditors” means an independent certified public accounting firm of recognized
national standing.

 

“A Warrant Date” has the meaning set forth in Section 2.04 of the Warrant
Purchase Agreement.

 

“A Warrants” has the meaning set forth in Section 2.01 of the Warrant Purchase
Agreement.

 

“A Warrant Shares” has the meaning set forth in Section 2.01 of the Warrant
Purchase Agreement.

 

“Bankruptcy Code” means the United States Bankruptcy Code.

 

“Bloomberg” means Bloomberg L.P., a multimedia based distributor of information
services, including data and analysis for financial markets and businesses.

 

“Bloomberg Screen” means the display page designated on the Bloomberg service
(or such other page as may replace that page on that service) for the purpose of
displaying prices or bids of Exelixis Common Stock.

 

“Business Day” means any day other than Saturday, Sunday or any other day on
which commercial banks in The City of New York or the City of San Francisco are
authorized or required by law to remain closed.

 

“B Warrants” has the meaning set forth in Section 2.02 of the Warrant Purchase
Agreement.

 

“B Warrant Date” has the meaning set forth in Section 2.02 of the Warrant
Purchase Agreement.

 

“B Warrant Shares” has the meaning set forth in Section 2.05 of the Warrant
Purchase Agreement.

 

“Capital Contributions” has the meaning set forth in Section 1.01 of the
Holdings LLC Agreement.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

“Cash Available for Distribution” has the meaning set forth in Section 1.01 of
the Holdings LLC Agreement.

 

“Chair” has the meaning set forth in Paragraph 4 of Annex B to the Amended and
Restated Research and Development Agreement.

 

34

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

“Change of Control” means and includes the occurrence of any of the following
events, but specifically excludes (i) acquisitions of capital stock directly
from Exelixis for cash, whether in a public or private offering, (ii) sales of
capital stock by stockholders of Exelixis, and (iii) acquisitions of capital
stock by or from any employee benefit plan or related trust:

 

(a) the merger, reorganization or consolidation of Exelixis into or with another
corporation or legal entity in which Exelixis’ stockholders holding the right to
vote with respect to matters generally immediately preceding such merger,
reorganization or consolidation, own less than fifty percent (50%) of the voting
securities of the surviving entity; or

 

(b) the sale of all or substantially all of Exelixis’ assets or business.

 

“Class A Member” means a holder of a Class A Membership Interest.

 

“Class A Membership Interest” means a Class A Membership Interest in Holdings.

 

“Class B Member” means a holder of a Class B Membership Interest.

 

“Class B Membership Interest” means a Class B Membership Interest in Holdings.

 

“Class C Member” means a holder of a Class C Membership Interest.

 

“Class C Membership Interest” means a Class C Membership Interest in Holdings.

 

“Class D Member” means a holder of a Class D Membership Interest.

 

“Class D Membership Interest” means a Class D Membership Interest in Holdings.

 

“Clinical Budget” has the meaning set forth in Section 4.1 of the Amended and
Restated Research and Development Agreement.

 

“Clinical Plan” has the meaning set forth in Section 4.1 of the Amended and
Restated Research and Development Agreement.

 

“Closing Date” means June 9, 2005.

 

“CMC” means the chemistry, manufacturing and controls documentation as required
for filings with Regulatory Authority relating to the manufacturing, production
and testing of drug products.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Committed Capital” means $80,000,000.00.

 

35

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

“Common Stock” means the common stock, par value $0.01 per share, of Symphony
Evolution.

 

“Company Expenses” has the meaning set forth in Section 5.09 of the Holdings LLC
Agreement.

 

“Company Property” has the meaning set forth in Section 1.01 of the Holdings LLC
Agreement.

 

“Confidential Information” has the meaning set forth in Section 2 of the
Confidentiality Agreement.

 

“Confidentiality Agreement” means the Confidentiality Agreement, dated as of
June 9, 2005, among Symphony Evolution, Holdings, Exelixis, each Symphony Fund,
SCP, SSP, Investors, Symphony Capital, RRD and Daniel F. Hoth, M.D., Herbert J.
Conrad, and Alastair J.J. Wood, M.D.

 

“Conflict Transaction” has the meaning set forth in Article IX of the Symphony
Evolution Charter.

 

“Control” means, with respect to any material, information or intellectual
property right, that a Party owns or has a license to such item or right, and
has the ability to grant the other Party access, a license or a sublicense (as
applicable) in or to such item or right as provided in the Operative Documents
without violating the terms of any agreement or other arrangement with any third
party.

 

“C Warrants” has the meaning set forth in Section 2.03 of the Warrant Purchase
Agreement.

 

“C Warrant Date” has the meaning set forth in Section 2.06 of the Warrant
Purchase Agreement.

 

“C Warrant Shares” has the meaning set forth in Section 2.03 of the Warrant
Purchase Agreement.

 

“Debt” of any Person means, without duplication:

 

(a) all indebtedness of such Person for borrowed money,

 

(b) all obligations of such Person for the deferred purchase price of property
or services (other than any portion of any trade payable obligation that shall
not have remained unpaid for 91 days or more from the later of (A) the original
due date of such portion and (B) the customary payment date in the industry and
relevant market for such portion),

 

(c) all obligations of such Person evidenced by bonds, notes, debentures or
other similar instruments,

 

36

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

(d) all obligations of such Person created or arising under any conditional sale
or other title retention agreement with respect to property acquired by such
Person (whether or not the rights and remedies of the seller or lender under
such agreement in an event of default are limited to repossession or sale of
such property),

 

(e) all Capitalized Leases to which such Person is a party,

 

(f) all obligations, contingent or otherwise, of such Person under acceptance,
letter of credit or similar facilities,

 

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise acquire for value any Equity Securities of such Person,

 

(h) the net amount of all financial obligations of such Person in respect of
Hedge Agreements,

 

(i) the net amount of all other financial obligations of such Person under any
contract or other agreement to which such Person is a party,

 

(j) all Debt of other Persons of the type described in clauses (a) through (i)
above guaranteed, directly or indirectly, in any manner by such Person, or in
effect guaranteed, directly or indirectly, by such Person through an agreement
(A) to pay or purchase such Debt or to advance or supply funds for the payment
or purchase of such Debt, (B) to purchase, sell or lease (as lessee or lessor)
property, or to purchase or sell services, primarily for the purpose of enabling
the debtor to make payment of such Debt or to assure the holder of such Debt
against loss, (C) to supply funds to or in any other manner invest in the debtor
(including any agreement to pay for property or services irrespective of whether
such property is received or such services are rendered) or (D) otherwise to
assure a creditor against loss, and

 

(k) all Debt of the type described in clauses (a) through (i) above secured by
(or for which the holder of such Debt has an existing right, contingent or
otherwise, to be secured by) any Encumbrance on property (including accounts and
contract rights) owned or held or used under lease or license by such Person,
even though such Person has not assumed or become liable for payment of such
Debt.

 

“Development Budget” means the budget for the implementation of the Development
Plan that is agreed upon by Exelixis and Symphony Evolution as of the Effective
Date, as may be revised from time to time in accordance with the Development
Committee Charter and the Amended and Restated Research and Development
Agreement.

 

“Development Committee” has the meaning set forth in Article 3 of the Amended
and Restated Research and Development Agreement.

 

“Development Committee Charter” has the meaning set forth in Article 3 of the
Amended and Restated Research and Development Agreement.

 

37

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

“Development Committee Member” has the meaning set forth in Paragraph 1 of Annex
B to the Amended and Restated Research and Development Agreement.

 

“Development Plan” means the development plan, covering all the Programs, agreed
to by Exelixis and Symphony Evolution as of the Effective Date, as may be
revised from time to time in accordance with the Development Committee Charter
and the Amended and Restated Research and Development Agreement.

 

“Directors” has the meaning set forth in the Preliminary Statement of the
Indemnification Agreement.

 

“Disclosing Party” has the meaning set forth in Section 3 of the Confidentiality
Agreement.

 

“Discontinuation Closing Date” means the date of Symphony’s receipt of the
Discontinuation Price.

 

“Discontinuation Option” has the meaning set forth in Section 11.2(a) of the
Amended and Restated Research and Development Agreement.

 

“Discontinuation Price” has the meaning set forth in Section 11.2(a) of the
Amended and Restated Research and Development Agreement.

 

“Discontinued Program” has the meaning set forth in Section 2.10 of the Novated
and Restated Technology License Agreement.

 

“Disinterested Directors” has the meaning set forth in Article IX of the
Symphony Evolution Charter.

 

“Distribution” has the meaning set forth in Section 1.01 of the Holdings LLC
Agreement.

 

“Effective Date” has the meaning set forth in the Novated and Restated
Technology License Agreement.

 

“Effective Registration Date” has the meaning set forth in the Registration
Rights Agreement.

 

“Encumbrance” means (i) any security interest, pledge, mortgage, lien (statutory
or other), charge or option to purchase, lease or otherwise acquire any
interest, (ii) any adverse claim, restriction, covenant, title defect,
hypothecation, assignment, deposit arrangement or other encumbrance of any kind,
preference or priority, or (iii) any other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement).

 

“Enhancements” means findings, improvements, discoveries, inventions, additions,
modifications, enhancements, derivative works, clinical development data, or
changes to the Licensed Intellectual Property and Regulatory Files.

 

38

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

“Equity Securities” means, with respect to any Person, shares of capital stock
of (or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.

 

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Exelixis” means Exelixis, Inc., a Delaware corporation.

 

“Exelixis Common Stock” means the common stock, par value $0.001 per share, of
Exelixis.

 

“Exelixis Common Stock Valuation” has the meaning set forth in Section 2(e) of
the Purchase Option Agreement.

 

“Exelixis-GlaxoSmithKline Collaboration Committee” means the committee
established by Exelixis and GlaxoSmithKline pursuant to Section 2.2 of the GSK
Agreement.

 

“Exelixis Member” has the meaning set forth in Section 2(c) of the Management
Services Agreement.

 

“Exelixis Obligations” has the meaning set forth in Section 6.1 of the Amended
and Restated Research and Development Agreement.

 

“Exelixis Personnel” has the meaning set forth in Section 8.4 of the Amended and
Restated Research and Development Agreement.

 

“Existing NDA” has the meaning set forth in Section 2 of the Confidentiality
Agreement.

 

“Expert” has the meaning set forth in Section 11.2(c) of the Amended and
Restated Research and Development Agreement.

 

“Extension Funding” has the meaning set forth in Section 2 of the Research Cost
Sharing and Extension Agreement.

 

“External Directors” has the meaning set forth in the preamble of the
Confidentiality Agreement.

 

39

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

“FDA” means the United States Food and Drug Administration or its successor
agency in the United States.

 

“FDA Sponsor” has the meaning set forth in Section 5.1 of the Amended and
Restated Research and Development Agreement.

 

“Final Purchase Price” has the meaning set forth in Section 2(j)(ii) of the
Purchase Option Agreement.

 

“Financial Audits” has the meaning set forth in Section 6.7 of the Amended and
Restated Research and Development Agreement.

 

“Financing” has the meaning set forth in the Preliminary Statement of the
Purchase Option Agreement.

 

“Fiscal Year” has for each Operative Document in which it appears the meaning
set forth in such Operative Document.

 

“Form S-3” means the Registration Form S-3 as defined under the Securities Act.

 

“FTE” has the meaning set forth in Section 4.1 of the Amended and Restated
Research and Development Agreement.

 

“Funded Capital” has the meaning set forth in Section 2.02(b) of the Warrant
Purchase Agreement.

 

“Funding Agreement” means the Funding Agreement, dated June 9, 2005, among
Exelixis, SCP and Investors.

 

“Funding Notice” has the meaning set forth in Section 2(a) of the Funding
Agreement.

 

“Funds Price” has the meaning set forth in Section 2(b) of the Purchase Option
Agreement.

 

“GAAP” means generally accepted accounting principles in effect in the United
States of America from time to time.

 

“GlaxoSmithKline” means SmithKline Beecham Corporation, a Pennsylvania
corporation, doing business as GlaxoSmithKline.

 

“Governmental Approvals” means authorizations, consents, orders, declarations or
approvals of, or filings with, or terminations or expirations of waiting periods
imposed by any Governmental Authority.

 

“Governmental Authority” means any United States or non-United States federal,
national, supranational, state, provincial, local, or similar government,
governmental, regulatory or administrative authority, agency or commission or
any court, tribunal, or judicial or arbitral body.

 

40

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

 

“GSK Agreement” has the meaning set forth in Section 4.10 of the Novated and
Restated Technology License Agreement.

 

“Hedge Agreement” means any interest rate swap, cap or collar agreement,
interest rate future or option contract, currency swap agreement, currency
future or option contract or other similar hedging agreement.

 

“HHMI” has the meaning set forth in Annex C of the Novated and Restated
Technology License Agreement.

 

“Holdings” means Symphony Evolution Holdings LLC, a Delaware limited liability
company.

 

“Holdings Claims” has the meaning set forth in Section 5.01 of the Warrant
Purchase Agreement.

 

“Holdings LLC Agreement” means the Second Amended and Restated Limited Liability
Company Agreement of Holdings dated June 9, 2005.

 

“HSR Act Filings” means the premerger notification and report forms required
under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended.

 

“IND” means an Investigational New Drug Application, as described in 21 U.S.C. §
355(i)(1) and 21 C.F.R. § 312 in the regulations promulgated by the United
States Food and Drug Administration, or any foreign equivalent thereof.

 

“Indemnification Agreement” means the Indemnification Agreement among Symphony
Evolution and the Directors named therein, dated June 9, 2005.

 

“Independent Accountant” has the meaning set forth in Section 2(i)(ii) of the
Purchase Option Agreement.

 

“Initial Funds” has the meaning set forth in Section 2(a) of the Funding
Agreement.

 

“Initial Holdings LLC Agreement” means the Agreement of Limited Liability
Company of Holdings, dated March 30, 2005.

 

“Initial Investors LLC Agreement” means the Agreement of Limited Liability
Company of Investors, dated May 20, 2005.

 

41

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

“Initial LLC Member” has the meaning set forth in Section 1.01 of the Holdings
LLC Agreement.

 

“Interest Certificate” has the meaning set forth in Section 1.01 of the Holdings
LLC Agreement.

 

“Interim Holdings LLC Agreement” means the Amended and Restated Agreement of
Limited Liability Company of Holdings, dated June 2, 2005.

 

“Investment Company Act” means the Investment Company Act of 1940, as amended.

 

“Investment Overview” means the investment overview describing the transactions
entered into pursuant to the Operative Documents.

 

“Investment Policy” has the meaning set forth in Section 1(a)(viii) of the
Management Services Agreement.

 

“Investors” means Symphony Evolution Investors LLC.

 

“Investors LLC Agreement” means Amended and Restated Agreement of Limited
Liability Company of Investors dated June 9, 2005.

 

“IRS” means the U.S. Internal Revenue Service.

 

“Knowledge” means the actual (and not imputed) knowledge of the executive
officers of Exelixis, without the duty of inquiry or investigation.

 

“Law” means any law, statute, treaty, constitution, regulation, rule, ordinance,
order or Governmental Approval, or other governmental restriction, requirement
or determination, of or by any Governmental Authority.

 

“Ledger Fee” has the meaning set forth in Section 6(b) of the Management
Services Agreement.

 

“License” has the meaning set forth in the Preliminary Statement of the Purchase
Option Agreement.

 

“Licensed Intellectual Property” means the Licensed Patent Rights, Symphony
Evolution Enhancements, Licensor Enhancements and the Licensed Know-How.

 

“Licensed Know-How” means any and all proprietary technology (other than the
University IP) that is [ * ]

 

“Licensed Patent Rights” means:[ * ]

 

“Licensor” means Exelixis.

 

42

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

“Licensor Enhancements” means [ * ]

 

“Lien” has the meaning set forth in Section 1.01 of the Holdings LLC Agreement.

 

“Liquidating Event” has the meaning set forth in Section 8.01 of the Holdings
LLC Agreement.

 

“LLC Agreements” means the Initial Holdings LLC Agreement, the Interim Holdings
LLC Agreement, the Holdings LLC Agreement, the Initial Investors LLC Agreement
and the Investors LLC Agreement.

 

“Loss” has for each Operative Document in which it appears the meaning set forth
in such Operative Document.

 

“Management Budget” has the meaning set forth in Section 4.1 of the Amended and
Restated Research and Development Agreement.

 

“Management Fee” has the meaning set forth in Section 6(a) of the Management
Services Agreement.

 

“Management Plan” has the meaning set forth in Section 4.1 of the Amended and
Restated Research and Development Agreement.

 

“Management Services” has the meaning set forth in Section 1(a) of the
Management Services Agreement.

 

“Management Services Agreement” means the Management Services Agreement between
Symphony Evolution and RRD, dated as of June 9, 2005.

 

“Manager” means (i) for each LLC Agreement in which it appears, the meaning set
forth in such LLC Agreement, and (ii) for each other Operative Document in which
it appears, RRD.

 

“Manager Event” has the meaning set forth in Section 3.01(f) of the Holdings LLC
Agreement.

 

“Material Adverse Effect” means, with respect to any Person, a material adverse
effect on (i) the business, assets, property or condition (financial or
otherwise) of such Person or, (ii) its ability to comply with and satisfy its
respective agreements and obligations under the Operative Documents or, (iii)
the enforceability of the obligations of such Person of any of the Operative
Documents to which it is a party.

 

“Material Change” has the meaning set forth in Paragraph 12 of Annex B of the
Amended and Restated Research and Development Agreement.

 

“Material Contract” has the meaning set forth in Section 3(j) of the Management
Services Agreement.

 

43

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

“Material Subsidiary” means, at any time, a Subsidiary of Exelixis having assets
in an amount equal to at least 5% of the amount of total consolidated assets of
Exelixis and its Subsidiaries (determined as of the last day of the most recent
fiscal quarter of Exelixis) or revenues or net income in an amount equal to at
least 5% of the amount of total consolidated revenues or net income of Exelixis
and its Subsidiaries for the 12-month period ending on the last day of the most
recent fiscal quarter of Exelixis.

 

“Maximum Committed Capital” has the meaning set forth in Section 2.02(b) of the
Warrant Purchase Agreement.

 

“Medical Discontinuation Event” means (a) as specified in each Protocol, those
data that, if collected in such Protocol, demonstrate that such Protocol should
not be continued or (b) a series of adverse events, side effects or other
undesirable outcomes that, when collected in a Protocol, would cause a
reasonable FDA Sponsor to discontinue such Protocol.

 

“Membership Interest” means (i) for each LLC Agreement in which it appears, the
meaning set forth in such LLC Agreement, and (ii) for each other Operative
Document in which it appears, the meaning set forth in the Holdings LLC
Agreement.

 

“NASDAQ” means the National Association of Securities Dealers Automatic
Quotation System.

 

“NDA” means a New Drug Application, as defined in the regulations promulgated by
the United States Food and Drug Administration, or any foreign equivalent
thereof.

 

“Net Debt” has the meaning set forth in Section 2(b) of the Purchase Option
Agreement.

 

“Non-Exelixis Capital Transaction” means any (i) sale or other disposition of
all or part of the Symphony Evolution Shares or all or substantially all of the
operating assets of Symphony Evolution, to a Person other than Exelixis or an
Affiliate of Exelixis or (ii) distribution in kind of the Symphony Evolution
Shares following the expiration of the Purchase Option.

 

“Novated and Restated Technology License Agreement” means the Novated and
Restated Technology License Agreement, dated as of June 9, 2005, among Exelixis,
Symphony Evolution and Holdings.

 

“Operative Documents” means, collectively, the Indemnification Agreement, the
Holdings LLC Agreement, the Purchase Option Agreement, the Warrant Purchase
Agreement, the Registration Rights Agreement, the Subscription Agreement, the
Technology License Agreement, the Novated and Restated Technology License
Agreement, the Management Services Agreement, the Research and Development
Agreement, the Amended and Restated Research and Development Agreement, the
Research Cost Sharing and Extension Agreement, the Confidentiality Agreement,
the Funding Agreement and each other certificate and agreement executed in
connection with any of the foregoing documents.

 

44

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

“Organizational Documents” means any certificates or articles of incorporation
or formation, partnership agreements, trust instruments, bylaws or other
governing documents.

 

“Parties” means, for each Operative Document or other agreement in which it
appears, the parties to such Operative Document or other agreement, as set forth
therein (each a “Party”). With respect to any agreement in which a provision is
included therein by reference to a provision in another agreement, the term
“Party” shall be read to refer to the parties to the document at hand, not the
agreement that is referenced.

 

“Payment Terms” has the meaning set forth in Section 8.2 of the Amended and
Restated Research and Development Agreement.

 

“Percentage” has the meaning set forth in Section 1.01 of the Holdings LLC
Agreement.

 

“Permitted Investments” has the meaning set forth in Section 1.01 of the
Holdings LLC Agreement.

 

“Permitted Investments Letter” means the Permitted Investments Letter dated as
of June 9, 2005, from Symphony Evolution to RRD, as set forth in Exhibit B to
the Management Services Agreement.

 

“Permitted Lien” has the meaning set forth in Section 1.01 of the Holdings LLC
Agreement.

 

“Person” means any individual, partnership (whether general or limited), limited
liability company, corporation, trust, estate, association, nominee or other
entity.

 

“Personnel” of a Party means such Party, its employees, subcontractors,
consultants, representatives and agents.

 

“Prime Rate” means the quoted “Prime Rate” at JPMorgan Chase Bank or, if such
bank ceases to exist or is not quoting a base rate, prime rate reference rate or
similar rate for United States dollar loans, such other major money center
commercial bank in New York City selected by the Manager.

 

“Product” means any product that contains or comprises XL647, XL784 or XL999 or
any Structurally Related Compound thereof.

 

“Profit” has the meaning set forth in Section 1.01 of the Holdings LLC
Agreement.

 

“Program Option” has the meaning set forth in Section 11.1(a) of the Amended and
Restated Research and Development Agreement.

 

“Program Option Closing Date” has the meaning set forth in Section 11.1(d) of
the Amended and Restated Research and Development Agreement.

 

45

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

“Program Option Exercise Date” has the meaning set forth in Section 11.1(b) of
the Amended and Restated Research and Development Agreement.

 

“Program Option Exercise Notice” has the meaning set forth in Section 11.1(b) of
the Amended and Restated Research and Development Agreement.

 

“Program Option Exercise Price” has the meaning set forth in Section 11.1(c) of
the Amended and Restated Research and Development Agreement.

 

“Program Option Period” has the meaning set forth in Section 11.1(a) of the
Amended and Restated Research and Development Agreement.

 

“Programs” means those certain clinical programs pursuing indications for XL647,
XL784, and XL999 in accordance with the Development Plan (each a “Program”).

 

“Protocol” means a written protocol that meets the substantive requirements of
Section 6 of the ICH Guideline for Good Clinical Practice as adopted by the FDA,
effective May 9, 1997 and is included within the Clinical Plan or later modified
or added to the Clinical Plan pursuant to Section 4.2 of the Amended and
Restated Research and Development Agreement.

 

“Public Companies” has the meaning set forth in Section 5(e) of the Purchase
Option Agreement.

 

“Purchase Option” has the meaning set forth in Section 1(a) of the Purchase
Option Agreement.

 

“Purchase Option Agreement” means this Purchase Option Agreement dated as of
June 9, 2005, among Exelixis, Holdings and Symphony Evolution.

 

“Purchase Option Closing Date” has the meaning set forth in Section 2(a) of the
Purchase Option Agreement.

 

“Purchase Option Dispute Notice” has the meaning set forth in Section 2(b) of
the Purchase Option Agreement.

 

“Purchase Option Exercise Date” has the meaning set forth in Section 2(a) of the
Purchase Option Agreement.

 

“Purchase Option Exercise Notice” has the meaning set forth in Section 2(a) of
the Purchase Option Agreement.

 

“Purchase Option Period” has the meaning set forth in Section 1(c)(iii) of the
Purchase Option Agreement.

 

“Purchase Price” has the meaning set forth in Section 2(b) of the Purchase
Option Agreement.

 

46

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

“QA Audits” has the meaning set forth in Section 6.6 of the Amended and Restated
Research and Development Agreement.

 

“Quarterly Meeting” has the meaning set forth in Paragraph 6 of Annex B of the
Amended and Restated Research and Development Agreement.

 

“Regents” has the meaning set forth in Section 3.1 of the Novated and Restated
Technology License Agreement.

 

“Regents Agreement” has the meaning set forth in Section 3.1 of the Novated and
Restated Technology License Agreement.

 

“Regents Claims” has the meaning set forth in Annex C of the Novated and
Restated Technology License Agreement.

 

“Regents Indemnitees” has the meaning set forth in Annex C of the Novated and
Restated Technology License Agreement.

 

“Regents Technology” has the meaning set forth in Annex C of the Novated and
Restated Technology License Agreement.

 

“Registration Rights Agreement” means the Registration Rights Agreement dated as
of the Closing Date, between Exelixis and Holdings.

 

“Registration Statement” has the meaning set forth in Section 1(b) of the
Registration Rights Agreement.

 

“Regulatory Authority” means the United States Food and Drug Administration, or
any successor agency in the United States, or any health regulatory
authority(ies) in any other country that is a counterpart to the FDA and has
responsibility for granting registrations or other regulatory approval for the
marketing, manufacture, storage, sale or use of drugs in such other country.

 

“Regulatory Allocation” has the meaning set forth in Section 3.06 of the
Holdings LLC Agreement.

 

“Regulatory Files” means any IND, NDA or any other filings filed with any
Regulatory Authority with respect to XL647, XL784, XL999 or the Programs.

 

“Removed Director” has the meaning set forth in Section 3.01(h)(i) of the
Holdings LLC Agreement.

 

“Representative” of any Person means such Person’s shareholders, principals,
directors, officers, employees, members, managers and/or partners.

 

“Research and Development Agreement” means the Research and Development
Agreement dated as of June 9, 2005, between Exelixis and Holdings.

 

47

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

“Research Cost Sharing and Extension Agreement” means the Research Cost Sharing
and Extension Agreement dated as of June 9, 2005, between Exelixis, Holdings,
and Symphony Evolution.

 

“RRD” means RRD International, LLC, a Delaware limited liability company.

 

“RRD Indemnified Party” has the meaning set forth in Section 10(a)(i) of the
Management Services Agreement.

 

“RRD Loss” has the meaning set forth in Section 10(a)(i) of the Management
Services Agreement.

 

“Schedule K-1” has the meaning set forth in Section 9.02(a) of the Holdings LLC
Agreement.

 

“Scientific Discontinuation Event” has the meaning set forth in Section 4.2(f)
of the Amended and Restated Research and Development Agreement.

 

“SCP” means Symphony Capital Partners, L.P., a Delaware limited partnership.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Shareholder” means any Person who owns any Symphony Evolution Shares.

 

“Solvent” has the meaning set forth in Section 1.01 of the Holdings LLC
Agreement.

 

“SSP” means Symphony Strategic Partners, LLC, a Delaware limited liability
company.

 

“Stock Payment Date” has the meaning set forth in Section 2 of the Subscription
Agreement.

 

“Stock Purchase Price” has the meaning set forth in Section 2 of the
Subscription Agreement.

 

“Structurally Related Compound” means:

 

(a) with respect to XL647, any compound that is [ * ]

 

(b) with respect to XL784, any compound that is [ * ]

 

(c) with respect to XL999, any compound that is [ * ]

 

“Subcontracting Agreement” has the meaning set forth in Section 6.3 of the
Amended and Restated Research and Development Agreement.

 

48

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

“Subcontractor” has the meaning set forth in Section 6.3 of the Amended and
Restated Research and Development Agreement.

 

“Subscription Agreement” means the Subscription Agreement between Symphony
Evolution and Holdings, dated as of June 9, 2005.

 

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency); (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company; or (c) the beneficial interest in
such trust or estate is at the time directly or indirectly owned or controlled
by such Person, by such Person and one or more of its other Subsidiaries or by
one or more of such Person’s other Subsidiaries.

 

“Surviving Entity” means the surviving legal entity which is surviving entity to
Exelixis after giving effect to a Change of Control.

 

“Symphony Capital” means Symphony Capital LLC, a Delaware limited liability
company.

 

“Symphony Evolution” means Symphony Evolution, Inc., a Delaware corporation.

 

“Symphony Evolution Board” means the Symphony Evolution board of directors.

 

“Symphony Evolution By-laws” means the By-laws of Symphony Evolution, as adopted
by resolution of the Symphony Evolution Board on June 9, 2005.

 

“Symphony Evolution Charter” means the Amended and Restated Certificate of
Incorporation of Symphony Evolution, dated as of June 9, 2005.

 

“Symphony Evolution Director Event” has the meaning set forth in Section
3.01(h)(i) of the Holdings LLC Agreement.

 

“Symphony Evolution Enhancements” means [ * ]

 

“Symphony Evolution Equity Securities” means the Common Stock and any other
stock or shares issued by Symphony Evolution.

 

“Symphony Evolution Loss” has the meaning set forth in Section 10(b) of the
Management Services Agreement.

 

“Symphony Evolution Securities Encumbrance” has the meaning set forth in Section
4(b)(ii) of the Purchase Option Agreement.

 

49

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

“Symphony Evolution Shares” has the meaning set forth in Section 2.02 of the
Holdings LLC Agreement.

 

“Symphony Funds” means Symphony Capital Partners, L.P., a Delaware limited
partnership, and Symphony Strategic Partners, LLC, a Delaware limited liability
company (each a “Symphony Fund”).

 

“Symphony Member” has the meaning set forth in Section 4.2(d) of the Amended and
Restated Research and Development Agreement.

 

“Tangible Materials” means [ * ].

 

“Tax Amount” has the meaning set forth in Section 4.02 of the Holdings LLC
Agreement.

 

“Technology License Agreement” means the Technology License Agreement, dated as
of June 9, 2005, between Exelixis and Holdings.

 

“Term” means the period starting on the Closing Date and ending upon the
termination or expiration of the Purchase Option Period.

 

“Territory” means the world.

 

“Third Party IP” has the meaning set forth in Section 2.9 of the Novated and
Restated Technology License Agreement.

 

“Third Party Licensor” means (a) a third party from which Exelixis has received
a license or sublicense to Licensed Intellectual Property or (b) a third party
to which Exelixis has granted a license or sublicense to the Licensed
Intellectual Property. As of the Closing Date, GlaxoSmithKline is the only Third
Party Licensor.

 

“Transfer” has for each Operative Document in which it appears the meaning set
forth in such Operative Document.

 

“Transferee” has, for each Operative Document in which it appears, the meaning
set forth in such Operative Document.

 

“University Agreements” has the meaning set forth in Section 3.1 of the Novated
and Restated Technology License Agreement.

 

“University IP” has the meaning set forth in Section 3.1 of the Novated and
Restated Technology License Agreement.

 

“Voluntary Bankruptcy” has the meaning set forth in Section 1.01 of the Holdings
LLC Agreement.

 

“Warrant Closing” has the meaning set forth in Section 2.07 of the Warrant
Purchase Agreement.

 

50

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

“Warrant Date” has the meaning set forth in Section 2.06 of the Warrant Purchase
Agreement.

 

“Warrant Purchase Agreement” means the Warrant Purchase Agreement dated as of
the Closing Date, between Exelixis and Holdings.

 

“Warrants” has the meaning set forth in Section 2.03 of the Warrant Purchase
Agreement.

 

“Warrant Share Legend” has the meaning set forth in Section 6.02 of the Warrant
Purchase Agreement.

 

“Warrant Shares” has the meaning set forth in Section 2.03 of the Warrant
Purchase Agreement.

 

“XL647” means: [ * ]

 

“XL784” means: [ * ]

 

“XL999” means: [ * ]

 

“Yale” has the meaning set forth in Section 3.1 of the Novated and Restated
Technology License Agreement.

 

“Yale Agreement” has the meaning set forth in Section 3.1 of the Novated and
Restated Technology License Agreement.

 

“Yale Claims” has the meaning set forth in Annex C of the Novated and Restated
Technology License Agreement.

 

“Yale Indemnitees” has the meaning set forth in Annex C of the Novated and
Restated Technology License Agreement.

 

“Yale Technology” has the meaning set forth in Annex C of the Novated and
Restated Technology License Agreement.

 

51

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Exhibit 1

 

Purchase Exercise Notice

 

[ * ]

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Exhibit 2

 

Form of Opinion of Cooley Godward, LLP

 

June 9, 2005

 

Symphony Evolution Holdings LLC

7361 Calhoun Place, Suite 325

Rockville, MD 20850

 

Dear Ladies and Gentlemen:

 

We have acted as counsel for Exelixis, Inc., a Delaware corporation (the
“Company”), in connection with the financing of the clinical development of
certain of the Company’s product candidates (the “Financing”). In connection
with the Financing, the Company is entering into the agreements listed on
Schedule I hereto (collectively, the “Transaction Agreements”). We are rendering
this opinion pursuant to Section 3.02(d) of the Warrant Purchase Agreement.

 

In connection with this opinion, we have examined and relied upon the
representations and warranties as to factual matters contained in and made
pursuant to the Transaction Agreements by the various parties and originals, or
copies certified to our satisfaction, of such records, documents, certificates,
opinions, memoranda and other instruments as in our judgment are necessary or
appropriate to enable us to render the opinion expressed below.

 

As to certain factual matters, we have relied upon certificates of officers of
the Company and have not sought to independently verify such matters. Where we
render an opinion “to our knowledge” or concerning an item “known to us” or our
opinion otherwise refers to our knowledge, it is based solely upon (i) an
inquiry of attorneys within this firm who have represented the Company in this
transaction, (ii) receipt of a certificate executed by an officer of the Company
covering such matters and (iii) such other investigation, if any, that we
specifically set forth herein.

 

In rendering this opinion, we have assumed: the authenticity of all documents
submitted to us as originals; the conformity to originals of all documents
submitted to us as copies; the accuracy, completeness and authenticity of
certificates of public officials; the due authorization, execution and delivery
of all documents (except the due authorization, execution and delivery by the
Company of the Transaction Agreements), where authorization, execution and
delivery are prerequisites to the effectiveness of such documents; and the
genuineness and authenticity of all signatures on original documents (except the
signatures on behalf of the Company on the Transaction Agreements). We have also
assumed: that all individuals executing and delivering documents had the legal
capacity to so execute and deliver; that the Transaction Agreements are
obligations binding upon the parties thereto other than the Company; that the
parties to the

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Transaction Agreements other than the Company have filed any required California
franchise or income tax returns and have paid any required California franchise
or income taxes; and that there are no extrinsic agreements or understandings
among the parties to the Transaction Agreements or to the Material Agreements
(as defined below) that would modify or interpret the terms of any such
agreements or the respective rights or obligations of the parties thereunder.

 

Our opinion is expressed only with respect to the federal laws of the United
States of America and the laws of the State of California and the General
Corporation Law of the State of Delaware. We note that the parties to the
Transaction Agreements have designated the laws of the State of New York as the
laws governing the Transaction Agreements. Our opinion in paragraph 5 below as
to the validity, binding effect and enforceability of the Transaction Agreements
is premised upon the result that would obtain if a California court were to
apply the internal laws of the State of California (notwithstanding the
designation of the laws of the State of New York) to the interpretation and
enforcement of the Transaction Agreements. We express no opinion as to whether
the laws of any particular jurisdiction apply, and no opinion to the extent that
the laws of any jurisdiction other than those identified above are applicable to
the subject matter hereof.

 

We are not rendering any opinion as to any statute, rule, regulation, ordinance,
decree or decisional law relating to antitrust, banking, land use,
environmental, pension, employee benefit, tax, fraudulent conveyance, usury,
laws governing the legality of investments for regulated entities, regulations
T, U or X of the Board of Governors of the Federal Reserve System or local law.
Furthermore, we express no opinion with respect to compliance with antifraud
laws, rules or regulations relating to securities or the offer and sale thereof;
compliance with fiduciary duties by the Company’s Board of Directors or
stockholders; compliance with safe harbors for disinterested Board of Director
or stockholder approvals; compliance with state securities or blue sky laws
except as specifically set forth below; or compliance with laws that place
limitations on corporate distributions.

 

With regard to our opinion in paragraph 1 below with respect to the good
standing of the Company, we have relied solely upon a certificate of the
Secretary of State of the State of Delaware as of a recent date.

 

With regard to our opinion paragraph 3 below concerning defaults under and any
material breaches of any agreement identified on Schedule II hereto, we have
relied solely upon (i) a certificate of an officer of the Company, (ii) a list
supplied to us by the Company of material agreements to which the Company is a
party, or by which it is bound, a copy of which is attached hereto as Schedule
II (the “Material Agreements”) and (iii) an examination of the Material
Agreements in the form provided to us by the Company. We have made no further
investigation. Further, with regard to our opinion in paragraph 3 below
concerning Material Agreements, we express no opinion as to (i) financial
covenants or similar provisions therein requiring financial calculations or
determinations to ascertain compliance, (ii) provisions therein relating to the

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

occurrence of a “material adverse event” or words of similar import or (iii) any
statement or writing that may constitute parol evidence bearing on
interpretation or construction.

 

With regard to our opinion in paragraph 7 below, we express no opinion to the
extent that, notwithstanding its current reservation of shares of Common Stock,
future issuances of securities of the Company and/or antidilution adjustments to
outstanding securities of the Company may cause the Warrant Shares to be
convertible for more shares of Common Stock than the number that then remain
authorized but unissued.

 

With regard to our opinion in paragraph 8 with respect to exemption from
registration, no opinion is expressed with respect to the integration of the
offer and sale of the Warrants or the Warrant Shares with any offers or sales of
securities occurring subsequent to the date hereof.

 

With regard to our opinion in paragraph 9 below, we have based our opinion, to
the extent we consider appropriate, on Rule 3a-8 under the Investment Company
Act of 1940, as amended, and a certificate of an officer of the Company as to
compliance with each of the requirements necessary to comply with Rule 3a-8. We
have conducted no further investigation.

 

On the basis of the foregoing, in reliance thereon and with the foregoing
qualifications, we are of the opinion that:

 

1. The Company has been duly incorporated and is a validly existing corporation
in good standing under the laws of the State of Delaware.

 

2. The Company has the corporate power to execute, deliver and perform its
obligations under the Transaction Agreements. Each of the Transaction Agreements
has been duly and validly authorized, executed and delivered by the Company.

 

3. The execution and delivery of the Transaction Agreements by the Company and
the consummation of the transactions contemplated thereby that would occur at
the closing of the sale and issuance of the Warrant (as defined on Schedule I
hereto) will not, (a) violate any provision of the Company’s certificate of
incorporation or by-laws, (b) violate any governmental statute, rule or
regulation which in our experience is typically applicable to transactions of
the nature contemplated by the Transaction Agreements, (c) violate any order,
writ, judgment, injunction, decree, determination or award which has been
entered against the Company and of which we are aware or (d) constitute a
default under or a material breach of any Material Agreement, in the case of
clause (d) to the extent such default or breach would materially and adversely
affect the Company.

 

4. All consents, approvals, authorizations or orders of, and filings,
registrations and qualifications with any U.S. Federal or California regulatory
authority or governmental body required for the due execution or delivery by the
Company of any Transaction Agreement and the sale and issuance of the Warrant
have been made or obtained, except

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

   (a) for the filing of a Form D pursuant to Securities and Exchange Commission
Regulation D and (b) for the filing of the notice to be filed under California
Corporations Code Section 25102.1(d).

 

5. Each of the [ * ] constitutes, and, if the B Warrants and C Warrants (each as
defined in the Warrant Purchase Agreement) were to be issued at the closing of
the sale and issuance of the Warrant in accordance with the terms of the Warrant
Purchase Agreement, each of the B Warrants and the C Warrants would constitute,
a valid and binding agreement of the Company, enforceable against the Company in
accordance with its respective terms, except as rights to indemnity and
contribution under Sections 6 and 7 of the Registration Rights Agreement,
Section 10 of the Purchase Option Agreement, Article V of the Warrant Purchase
Agreement, Section 15 of the Research and Development Agreement, Section 15 of
the Amended and Restated Research and Development Agreement, Section 6 of the
Technology License Agreement, Section 6 of the Novated and Restated Technology
License Agreement, Paragraphs (c)(iv) under “Yale Agreement” in Annex C of the
Technology License Agreement, Paragraph (c)(vi) under “Regents Agreement” in
Annex C of the Technology License Agreement, Paragraph (c)(iv) under “Yale
Agreement” in Annex C of the Novated and Restated Technology License Agreement
and Paragraph (c)(vi) under “Regents Agreement” in Annex C of the Novated and
Restated Technology License Agreement may be limited by applicable laws and
except as enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, arrangement, suretyship, dissolution, moratorium, receivership
or other similar laws affecting creditors’ rights and the law of fraudulent
transfer, and subject to state law, federal law, or general equity principles
and to limitations on availability of equitable relief, including specific
performance, regardless of whether enforcement is considered in a proceeding in
equity or at law.

 

6. The offer and sale of the Warrants (as defined in the Warrant Purchase
Agreement) have been duly authorized by the Company.

 

7. The Warrant Shares (as defined in the Warrant Purchase Agreement) and,
assuming the Purchase Option (as defined in the Purchase Option Agreement) is
exercised in accordance with the Purchase Option Agreement, the Exelixis Common
Stock (as defined in the Purchase Option Agreement), when sold and issued in
accordance with the terms of the Warrants or the Purchase Option Agreement, as
applicable, will be validly issued, fully paid and non-assessable, and the
issuance of the Warrant Shares is not be subject to preemptive rights pursuant
to the General Corporation Law of the State of Delaware, the certificate of
incorporation or by-laws of the Company or similar rights to subscribe pursuant
to any Material Agreement.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

8. The offer and sale of the Warrants and Warrant Shares are and will be exempt
from the registration requirements of the Securities Act of 1933, as amended,
subject to the timely filing of a Form D pursuant to Securities and Exchange
Commission Regulation D.

 

9. The Company is not an “investment company” as defined in the Investment
Company Act of 1940, as amended.

 

[ * ]

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

This opinion is intended solely for your benefit and is not to be made available
to or be relied upon by any other person, firm, or entity without our prior
written consent.

 

Very truly yours,

 

COOLEY GODWARD LLP

 

 

By:

 

/s/ Robert L. Jones

--------------------------------------------------------------------------------

   

Robert L. Jones

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

SCHEDULE I

 

LIST OF TRANSACTION AGREEMENTS

 

1. Warrant Purchase Agreement, dated as of June 9, 2005, between the Company and
Symphony Evolution Holdings LLC (the “Warrant Purchase Agreement”).

 

2. Warrant to purchase 750,000 shares of common stock of the Company, dated as
of June 9, 2005 (the “Warrant”).

 

3. Purchase Option Agreement, dated as of June 9, 2005, by and among the
Company, Symphony Evolution Holdings LLC and Symphony Evolution, Inc. (the
“Purchase Option Agreement”).

 

4. Research and Development Agreement, dated as of June 9, 2005, between the
Company and Symphony Evolution Holdings LLC (the “Research and Development
Agreement”).

 

5. Amended & Restated Research and Development Agreement, dated as of June 9,
2005, between the Company, Symphony Evolution, Inc. and Symphony Evolution
Holdings LLC (the “Amended & Restated Research and Development Agreement”).

 

6. Technology License Agreement, dated as of June 9, 2005, between the Company
and Symphony Evolution Holdings LLC (the “Technology License Agreement”).

 

7. Novated and Restated Technology License Agreement, dated as of June 9, 2005,
between the Company, Symphony Evolution, Inc. and Symphony Evolution Holdings
LLC (the “Novated and Restated Technology License Agreement”).

 

8. Confidentiality Agreement, dated as of June 9, 2005, by and among the
Company, Symphony Evolution, Inc. and Symphony Evolution Holdings LLC, Symphony
Capital Partners, L.P., Symphony Strategic Partners, LLC, Symphony Evolution
Investors, LLC, Symphony Capital LLC, RRD International, LLC, Daniel F. Hoth,
M.D., Herbert J. Conrad, and Alastair J.J. Wood, M.D. (the “Confidentiality
Agreement”).

 

9. Funding Agreement, dated as of June 9, 2005, by and among the Company,
Symphony Capital Partners, L.P., Symphony Evolution Holdings LLC and Symphony
Evolution Investors, LLC (the “Funding Agreement”).

 

10. Registration Rights Agreement, dated as of June 9, 2005, between the Company
and Symphony Evolution Holdings LLC (the “Registration Rights Agreement”).

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

11. Research Cost Sharing and Extension Agreement, dated as of June 9, 2005, by
and among the Company, Symphony Evolution Holdings LLC and Symphony Evolution,
Inc. (the “Research Cost Sharing and Extension Agreement”).

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

SCHEDULE II

 

LIST OF MATERIAL AGREEMENTS

 

[ * ]

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.